Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18   Page 1 of 116 PageID 564   1


                     UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JOSE CHAVEZ                           §
                                      §
V.                                    §   CAUSE NO. 3:18-cv-2013-N
                                      §
STANDARD INSURANCE COMPANY            §

               PLAINTIFF’S FIRST REQUEST FOR PRODUCTION

TO:    Defendant, Standard Insurance Company [hereinafter “Standard”]
       by it counsel, Ryan K. McComber, Figari + Davenport, LLP, 901
       Main Street, Suite 3400, Dallas, Texas 75202.

       COMES NOW Jose Chavez [hereinafter “Chavez”], Plaintiff, and

requests that Standard produce the following documents at the

offices of his undersigned counsel (or as may be otherwise agreed)

within 30 days after service hereof.         Fed. R. Civ. P. 34.

                               INSTRUCTIONS

       1.   In responding to this request for production, you are

requested to furnish all responsive documents and electronically

stored information (as defined in Fed. R. Civ. P. 34(a)(1)(A))

within your possession, custody or control.

       2.   Pursuant to Rule 34(b)(1)(C), Chavez requests that any

electronically stored information be produced in the form of CD-ROM

discs in searchable pdf format, with no encryption or impediment to

excerpting pages electronically for filing with the Court.

       3.   Standard “must produce documents as they are kept in the

usual course of business or must organize and label them to

correspond to the categories of the request.”             Fed. R. Civ. P.

34(b)(2)(E)(I).

       4.   Where any of the following requests seeks an internal


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 1                              1
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18         Page 2 of 116 PageID 565        2


rule, guideline, protocol or other similar criterion, responsive

documents     shall       be   produced   regardless      of    whether     they    are

contained in a claims manual or are compiled in some other form.

       5.    The        following   requests     should        be     interpreted    to

specifically include any correspondence created prior to August 2,

2018 between Standard and any attorney related to Chavez’s Claim.

As explained by the Fifth Circuit, “a plan’s administrator owes a

fiduciary duty to the plan’s beneficiaries, not its sponsor.”

Wildbur v. ARCO Chem. Co., 974 F.2d 631, 645 (5th Cir. 1992).

             When an attorney advises a plan administrator or other
             fiduciary concerning plan administration, the attorney’s
             clients are the plan beneficiaries for whom the fiduciary
             acts, not the plan administrator. . . . Therefore, an
             ERISA fiduciary cannot asset the attorney-client
             privilege against a plan beneficiary about legal advice
             dealing with plan administration.

Id.

       6.    Chavez has provided below a few citations to authorities

supporting        the    discoverability    of   the   requested         information.

Chavez encourages Standard to review those authorities and to

provide     the    requested     information,    rather        than    disputing    its

discovery obligations and forcing a ruling from the Court.

                                    DEFINITIONS

       1.    As used herein, “Chavez’s Claim” shall mean his claim for

disability benefits that is the subject of this lawsuit.

       2.    As used herein, “Standard” shall mean Standard Insurance

Company and shall include any person or entity acting on its

behalf, including, but not limited to, any vendor, manager or

staff.


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 2                                         2
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18   Page 3 of 116 PageID 566   3


       3.       As used herein, “Complaint” shall mean Chavez’s original

complaint [ECF Doc. 1], filed on August 2, 2018.

       4.       As used herein, “Answer” shall mean Standard’s original

answer [ECF Doc. 10] to the Complaint, which Standard filed on

August 24, 2018.

       5.       As used herein, “LTD” shall mean long term disability.

       6.       As used herein, “Policy” shall mean “Group Long Term

Disability Insurance Policy Number 642704-B.” (See Answer at ¶ 8.)

       7.       As used herein, “Renewal Date” shall mean a renewal date

as described in the Policy, which states that the Policy “may be

renewed for successive renewal periods by the payment of the

premium set by us on each renewal date,” and states : “The length

of each renewal period will be set by us, but will not be less than

12 months.”

       8.       As used herein, “Policy Form” shall mean all group

policies issued by Standard in Texas (including, but not limited to

the Policy) using a definition of “Other Limited Conditions” that,

as in the Policy, includes “arthritis” and “sprains or strains of

joints or muscles.”         (See Complaint at ¶¶ 101-102, admitted in

Answer at ¶¶ 101-102.)

       9.       As used herein, “Marshall” shall mean Jennifer Marshall.

(See Complaint at ¶ 132, admitted in Answer at ¶ 132.)

       10.      As used herein, “Suzuki” shall mean Leo Suzuki.        (See

Complaint at ¶ 148, admitted in Answer at ¶ 148.)

       11.      As used herein, “Mandiberg” shall mean Joseph Mandiberg,

M.D.        (See Complaint at ¶ 120, admitted in Answer at ¶ 120.)


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 3                              3
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18   Page 4 of 116 PageID 567   4


       12.   As used herein, “Volk” shall mean William Volk, M.D.

(See Complaint at ¶ 158, admitted in Answer at ¶ 158.)

       13.   As used herein, “Nix” shall mean Nix Door & Hardware Inc.

(See Complaint at ¶ 2, admitted in Answer at ¶ 2.)

                           REQUESTS FOR PRODUCTION

       Please produce the originals or copies of the following

documents:

A.     Governing Documents.

       1.    The Policy.

       2.    The Standard document entitled “Certificate and Summary

Plan Description Group Long Term Disability Insurance” for the

Policy.

       3.    Any summary plan description for the LTD benefits offered

under the Policy.

       4.    All notices and correspondence exchanged between Standard

and Nix regarding the dates of each Renewal Date applicable to the

Policy on or after June 1, 2011.1

       5.    All notices and correspondence exchanged between Standard

and Nix regarding any rate increase applicable to the Policy that

occurred on or after June 1, 2011.2

       1

“For forms that include disability income protection coverage
providing for periodic payments during disability due to sickness
and/or accident, whether provided through a policy, certificate, or
rider, this subchapter applies to forms offered, issued, renewed,
or delivered on or after February 1, 2011.” 28 TAC § 3.1201(c).
       2

“For forms issued or delivered prior to the effective date of this
subchapter that do not contain a renewal date, this subchapter
applies on or after the effective date of any rate increase
applicable to the form or any change, modification, or amendment of
PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 4                              4
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18   Page 5 of 116 PageID 568   5


       6.    All invoices, payment ledgers, and receipts for any

insurance premiums charged to, or paid by, Nix for coverage under

the Policy on or after June 1, 2011.3

B.     Contractual Links with Those Involved in Chavez’s Claim.4

       7.   All contracts governing the role played in Chavez’s Claim

by Marshall.

       8.    All invoices, payment ledgers, and receipts for any

services provided by Marshall with respect to Chavez’s Claim.

       9.     All   correspondence     with   Marshall   with   respect   to


the form occurring on or after June 1, 2011.”         28 TAC § 3.1201(d).
       3

See footnote 2.
       4

The claimant in an ERISA case “may obtain discovery regarding any
nonprivileged matter that is relevant to any party’s claim or
defense.” See Crosby v. Louisiana Health Serv. & Indem. Co., 647
F.3d 258, 262 (5th Cir. 2011)(quoting Fed. R. Civ. P. 26(b)(1)).

Discovery of “whether the administrator complied with ERISA’s
procedural regulations” is “relevant and thus permissible” in an
ERISA action. Crosby, 647 F.3d at 263. The court explained that
it could “envision situations where evidence resolving these
disputes may not be contained in the administrative record.” Id.

“Every employee benefit plan shall establish and maintain
reasonable claim procedures.” 29 C.F.R. § 2560.503-1(b). Claim
procedures must not be “administered in a way” that “unduly
inhibits or hampers the initiation or processing of a claim.” 29
C.F.R. § 2560.503-1(b)(3); see Koehler v. Aetna Health, Inc., 683
F.3d 182, 191 (5th Cir. 2012)(unreasonable claim procedures can
serve as evidence of bad faith).

Facts   demonstrating   “procedural  unreasonableness”  may   be
significant on the question of whether ERISA benefits have been
improperly denied. Metropolitan Life Ins. Co. v. Glenn, 554 U.S.
105, 118 (2008).    Also considered are circumstances “where an
insurance company administrator has a history of biased claims
administration.” Id. at 117.

Discovery of the “existence and extent of a conflict of interest”
is “relevant and thus permissible.” Crosby, 647 F.3d at 263.
PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 5                              5
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18   Page 6 of 116 PageID 569   6


Chavez’s Claim.

       10.   All contracts governing the role played in Chavez’s

Claim by Suzuki.

       11.   All invoices, payment ledgers, and receipts for any

services provided by Suzuki with respect to Chavez’s Claim.

       12.   All correspondence with Suzuki with respect to Chavez’s

Claim.

       13.   All contracts governing the role played in Chavez’s

Claim by Mandiberg.

       14.   All invoices, payment ledgers, and receipts for any

services provided by Mandiberg with respect to Chavez’s Claim.

       15.    All   correspondence    with   Mandiberg   with   respect   to

Chavez’s Claim.

       16.   All contracts governing the role played in Chavez’s

Claim by Volk.

       17.   All invoices, payment ledgers, and receipts for any

services provided by Volk with respect to Chavez’s Claim.

       18.   All correspondence with Volk with respect to Chavez’s

Claim.




PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 6                              6
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 7 of 116 PageID 570    7


C.     Internal Rules, Guidelines, Protocols or Similar Criteria.5

       19.   Each internal rule, guideline, protocol or other similar

criterion that Marshall (or anyone else at Standard) used to

determine (as stated in Standard’s denial letter dated February 12,

2018) that Chavez’s “hand condition is considered to be arthritis.”

       20.   Each internal rule, guideline, protocol or other similar

criterion that Marshall (or anyone else at Standard) used to

determine (as stated in Standard’s denial letter dated February 12,

2018) that Chavez’s “right shoulder rotator cuff tear is considered

to be a sprain or strain of joints or muscle.”

       21.   Each internal rule, guideline, protocol or other similar

criterion    that   Suzuki   (or   anyone   else    at   Standard)   used   to


       5

     “If an internal rule, guideline, protocol or other similar
criterion was relied upon in making the adverse determination,”
then production of “a copy of the rule, guideline, protocol or
other similar criterion will be provided free of charge to the
claimant upon request.” 29 C.F.R. § 2560.503-1(j)(5).

     If an applicable rule, guideline, protocol or other similar
criterion was in effect, but not relied upon, then the required
“reasonable claim procedures,” 29 C.F.R. § 2560.503-1(b), would
have been “administered in a way” that “unduly inhibits or hampers
the initiation or processing of a claim,” 29 C.F.R. § 2560.503-
1(b)(3).    See Koehler, 683 F.3d at 191 (unreasonable claim
procedures can serve as evidence of bad faith).       Discovery of
“whether the administrator complied with ERISA’s procedural
regulations” is “relevant and thus permissible” in an ERISA action.
Crosby, 647 F.3d at 263.

     Facts demonstrating “procedural unreasonableness” may be
significant on the question of whether ERISA benefits have been
improperly denied. Glenn, 554 U.S. at 118. Also considered are
circumstances “where an insurance company administrator has a
history of biased claims administration.” Id. at 117.

     Discovery of the “existence and extent of a conflict of
interest” is “relevant and thus permissible.” Crosby, 647 F.3d at
263.
PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 7                                7
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 8 of 116 PageID 571    8


determine (as stated in Standard’s denial letter dated March 23,

2018) that the conditions affecting Chavez’s right hand and wrist

are “classified as Other Limited Conditions.”

       22.   Each internal rule, guideline, protocol or other similar

criterion    that    Suzuki   (or   anyone   else   at   Standard)   used   to

determine (as stated in Standard’s denial letter dated March 23,

2018) that the conditions affecting Chavez’s right shoulder and

biceps are “classified as Other Limited Conditions.”

       23.   All correspondence, emails, meeting minutes, guidelines,

policies, procedures, forms, and manuals, created or utilized by

Standard on or after June 3, 2016, that address the interpretation

of the following wording in the Policy:6

             Other Limited Conditions means . . . arthritis, . . . and
             sprains or strains of joints or muscles.

       24.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not a rotator cuff tear is

considered to be a “sprain or strain of joints or muscle,” as used

in the Policy.      (See Complaint at ¶¶ 101-102, admitted in Answer at

¶¶ 101-102.)

       25.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not a full-thickness tear of the

supraspinatus tendon is considered to be a “sprain or strain of


       6

See 29 C.F.R. § 2560.503-1(b); Crosby, 647 F.3d at 263; Thomason v.
Metropolitan Life Ins. Co., 2015 WL 1914557, at *5 (N.D. Tex. Apr.
27, 2015)(compelling answer to similar request for production).
PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 8                                8
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18   Page 9 of 116 PageID 572   9


joints or muscle,” as used in the Policy.

       26.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not a full-thickness tear of the

infraspinatus tendon is considered to be a “sprain or strain of

joints or muscle,” as used in the Policy.

       27.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not partial tearing of the

subscapularis tendon is considered to be a “sprain or strain of

joints or muscle,” as used in the Policy.

       28.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not partial tearing of the biceps

tendon is considered to be a “sprain or strain of joints or

muscle,” as used in the Policy.

       29.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not a ruptured biceps tendon is

considered to be a “sprain or strain of joints or muscle,” as used

in the Policy.

       30.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not a biceps tendon that is

ruptured and retracted, with a “stump” that remains attached to the

superior labrum, is considered to be a “sprain or strain of joints


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 9                              9
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18     Page 10 of 116 PageID 573   10


or muscle,” as used in the Policy.

       31.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not a torn, retracted, and

unrepairable subscapularis tendon is considered to be a “sprain or

strain of joints or muscle,” as used in the Policy.

       32.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed     the   issue    of   whether    or      not   an   entirely-torn

infraspinatus is considered to be a “sprain or strain of joints or

muscle,” as used in the Policy.

       33.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not a rotator cuff that is so

damaged as to require three SwiveLock anchors (or similar devices)

in an attempt to position it in proper position is considered to be

a “sprain or strain of joints or muscle,” as used in the Policy.

       34.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not a staphylococcus aureus

infection is considered to be “arthritis,” as used in the Policy.

(See Complaint at ¶¶ 101-102, admitted in Answer at ¶¶ 101-102.)

       35.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not a staphylococcus aureus

infection is considered to be “arthritis,” as used in the Policy.


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 10                                10
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 11 of 116 PageID 574   11


       36.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not osteomyelitis is considered

to be “arthritis,” as used in the Policy.

       37.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not the debridement of bone

cortex is considered to be “arthritis,” as used in the Policy.

       38.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed    the   issue   of   whether   or   not   septic    arthritis   is

considered to be “arthritis,” as used in the Policy.

       39.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not surgery to remove the

scaphoid bone from the wrist is considered to be “arthritis,” as

used in the Policy.

       40.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not surgery to remove the styloid

process from the radius is considered to be “arthritis,” as used in

the Policy.

       41.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not surgery to remove articular

cartilage from the midcarpal joint is considered to be “arthritis,”


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 11                               11
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18       Page 12 of 116 PageID 575      12


as used in the Policy.

       42.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of whether or not surgery to fuse the midcarpal

joint with screws and a bone graft is considered to be “arthritis,”

as used in the Policy.

       43.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed    the    issue   of     whether   or   not   non-union    between     the

triquetrum    and    lunate      bones    after   surgery   to    fuse    them    is

considered to be “arthritis,” as used in the Policy.

       44.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed    the    issue   of     whether   or   not   non-union    between     the

capitate and hamate bones after surgery to fuse them is considered

to be “arthritis,” as used in the Policy.

       45.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed     the   issue     of    the    physical     demands     and   strength

requirements of the occupational title of “Carpenter.”                         (See

Complaint at ¶ 25, admitted in Answer at ¶ 25.)

       46.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed     the   issue     of    the    physical     demands     and   strength

requirements of occupations with a “Medium strength rating.” (See

Complaint at ¶ 26, admitted in Answer at ¶ 26.)


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 12                                     12
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 13 of 116 PageID 576   13


       47.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

applied to the completion or sending of a “Medical Referral” form,

such as the ones dated July 5, 2017 and March 8, 2018 and provided

to Mandiberg and Volk, respectively (see Complaint at ¶¶ 120, 158,

admitted     in   Answer   at   ¶¶   120,   158),   including   criteria   for

selecting (1) a medical specialty, (2) a particular consultant, (3)

particular questions to ask, (4) the wording of any questions to

ask, or (5) documents or medical records to provide for review.

       48.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

governed the extent to which an assigned consultant could request

additional information, documents or medical records in connection

with preparing a “Physician Consultant Memo” such as the ones dated

July 24, 2017 and March 19, 2018 and prepared by Mandiberg and

Volk, respectively (see Complaint at ¶¶ 122, 160, admitted in

Answer at ¶¶ 122, 160).

       49.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 entitled

“Other Limited Conditions: Chronic Pain/Musculoskeletal/Connective

Tissue Conditions.”

       50.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of what conditions are considered “Other

Limited Conditions,” as used in the Policy.

       51.   Each internal rule, guideline, protocol or other similar


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 13                               13
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 14 of 116 PageID 577   14


criterion in effect at Standard on or after June 3, 2016 entitled

“Classification of Common Medical Conditions.”

       52.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the issue of how medical conditions are classified.

       53.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 entitled

“Diagnosis Information.”

       54.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for a rotator cuff tear.

       55.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for a full-thickness tear of

the supraspinatus tendon.

       56.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for a full-thickness tear of

the infraspinatus tendon.

       57.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for partial tearing of the

subscapularis tendon.

       58.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for partial tearing of the


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 14                               14
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18     Page 15 of 116 PageID 578   15


biceps tendon.

       59.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for a ruptured biceps tendon.

       60.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for a biceps tendon that is

ruptured and retracted, with a “stump” that remains attached to the

superior labrum.

       61.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for a torn, retracted, and

unrepairable subscapularis tendon.

       62.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed     the    diagnosis    information        for   an   entirely-torn

infraspinatus.

       63.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for a rotator cuff that is so

damaged as to require three SwiveLock anchors (or similar devices)

in an attempt to position it in proper position.

       64.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed    the    diagnosis   information   for     staphylococcus    aureus

infection.


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 15                                15
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 16 of 116 PageID 579   16


       65.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for osteomyelitis.

       66.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for debridement of bone cortex.

       67.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for septic arthritis.

       68.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for surgery to remove the

scaphoid bone from the wrist.

       69.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for surgery to remove the

styloid process from the radius.

       70.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for surgery to remove articular

cartilage from the midcarpal joint.

       71.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed    the   diagnosis   information    for    surgery   to   fuse   the

midcarpal joint with screws and a bone graft.

       72.   Each internal rule, guideline, protocol or other similar


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 16                               16
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 17 of 116 PageID 580   17


criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for non-union between the

triquetrum and lunate bones after surgery to fuse them.

       73.   Each internal rule, guideline, protocol or other similar

criterion in effect at Standard on or after June 3, 2016 that

addressed the diagnosis information for non-union between the

capitate and hamate bones after surgery to fuse them.

       74.   Each internal rule, guideline, protocol or other similar

criterion that would mitigate the fact that Standard would retain

for its own use any premiums received in excess of benefits paid to

claimants under the Policy (see Complaint at ¶ 106), such that

denying claims for LTD benefits under the Policy could provide a

financial gain to Standard.

       75.   Each internal rule, guideline, protocol or other similar

criterion governing any manner in which Standard audited, within

the last five (5) years, the accuracy of its determinations of

claims for disability benefits.

       76.   Any internal rule, guideline, protocol or other similar

criteria governing any manner in which Standard penalized, within

the last five (5) years, any inaccurate determinations of claims

for disability benefits.

       77.   Each internal rule, guideline, protocol or other similar

criterion    that   was   relied   upon   in   making   a   determination   on

Chavez’s Claim.

       78.   Each internal rule, guideline, protocol or other similar

criterion that was governed Standard’s handling of Chavez’s Claim.


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 17                               17
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 18 of 116 PageID 581    18


D.     Criteria Governing Fiduciary Duties.7

       79.   Each internal rule, guideline, protocol or other similar

criterion that governed or described the extent Marshall had

discretionary authority or discretionary responsibility over any

aspect of Chavez’s Claim, including, but not limited to, discretion

to   interpret   plan   terms   or   to   decide     questions   of   fact   in

connection with the interpretation or application of plan terms.

       80.   Each internal rule, guideline, protocol or other similar

criterion that governed or described the extent Marshall had final


       7

     Under ERISA, fiduciaries are those with “any discretionary
authority or discretionary responsibility in the administration” of
the ERISA plan. 29 U.S.C. § 1002(21)(A). For example, when an
employee is designated “who has the final authority to authorize or
disallow benefit payments in cases where a dispute exists as to the
interpretation of plan provisions relating to eligibility for
benefits,” that employee “would be a fiduciary within the meaning
of” 29 U.S.C. § 1002(21)(A). 29 C.F.R. § 2509.75-8.

     Under ERISA, a fiduciary must “discharge [its] duties” in
respect to discretionary claims processing “solely in the interests
of the participants and beneficiaries of the plan.” Glenn, 554
U.S. at 115 (citations omitted).

     A fundamental requirement under ERISA is a “full and fair
review” by the fiduciary. 29 U.S.C. § 1133(2). Such “full and
fair review” must be in “accordance with        regulations of the
Secretary [of Labor].”    Id.   Those regulations provide: “Every
employee benefit plan shall establish and maintain reasonable claim
procedures.” 29 C.F.R. § 2560.503-1(b). Claim procedures must not
be “administered in a way” that “unduly inhibits or hampers the
initiation or processing of a claim,” 29 C.F.R. § 2560.503-1(b)(3).
See Koehler, 683 F.3d at 191 (unreasonable claim procedures can
serve as evidence of bad faith).

     Discovery of “whether the administrator complied with ERISA’s
procedural regulations” is “relevant and thus permissible” in an
ERISA action.   Crosby, 647 F.3d at 263.     See footnote 2 above
regarding general aspects of (1) any “internal rule, guideline,
protocol   or   other   similar    criterion,”   (2)   “procedural
unreasonableness,” and (3) the “existence and extent of a conflict
of interest.”
PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 18                                18
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18      Page 19 of 116 PageID 582        19


authority to authorize or disallow benefit payments regarding

Chavez’s     Claim,   including,      but   not   limited    to,     authority     to

interpret plan terms or to decide questions of fact in connection

with the interpretation or application of plan terms.

       81.   Each internal rule, guideline, protocol or other similar

criterion that governed or described the extent Marshall, with

respect to discretionary claims processing of Chavez’s Claim, was

required to discharge her duties solely in the interests of the

participants and beneficiaries of the plan.

       82.   Each internal rule, guideline, protocol or other similar

criterion that governed or described the extent that Marshall was

required to administer claim procedures in a way that did not

unduly inhibit or hamper the processing of Chavez’s Claim.

       83.   Each internal rule, guideline, protocol or other similar

criterion     that    governed   or    described     the    extent    Suzuki      had

discretionary authority or discretionary responsibility over any

aspect of Chavez’s Claim, including, but not limited to, discretion

to   interpret   plan    terms   or    to   decide    questions       of   fact    in

connection with the interpretation or application of plan terms.

       84.   Each internal rule, guideline, protocol or other similar

criterion that governed or described the extent Suzuki had final

authority to authorize or disallow benefit payments regarding

Chavez’s     Claim,   including,      but   not   limited    to,     authority     to

interpret plan terms or to decide questions of fact in connection

with the interpretation or application of plan terms.

       85.   Each internal rule, guideline, protocol or other similar


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 19                                      19
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 20 of 116 PageID 583     20


criterion that governed or described the extent Suzuki, with

respect to discretionary claims processing of Chavez’s Claim, was

required to discharge his duties solely in the interests of the

participants and beneficiaries of the plan.

       86.   Each internal rule, guideline, protocol or other similar

criterion that governed or described the extent that Suzuki was

required to administer claim procedures in a way that did not

unduly inhibit or hamper the processing of Chavez’s Claim.

       87.   Each internal rule, guideline, protocol or other similar

criterion that governed or described the extent Standard had

discretionary authority or discretionary responsibility over any

aspect of Chavez’s Claim, including, but not limited to, discretion

to   interpret   plan   terms   or    to   decide    questions    of   fact   in

connection with the interpretation or application of plan terms.

       88.   Each internal rule, guideline, protocol or other similar

criterion that governed or described the extent Standard had final

authority to authorize or disallow benefit payments regarding

Chavez’s     Claim,   including,     but   not   limited   to,   authority    to

interpret plan terms or to decide questions of fact in connection

with the interpretation or application of plan terms.

       89.   Each internal rule, guideline, protocol or other similar

criterion that governed or described the extent Standard, with

respect to discretionary claims processing of Chavez’s Claim, was

required to discharge its duties solely in the interests of the

participants and beneficiaries of the plan.

       90.   Each internal rule, guideline, protocol or other similar


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 20                                 20
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18        Page 21 of 116 PageID 584     21


criterion that governed or described the extent that Standard was

required to administer claim procedures in a way that did not

unduly inhibit or hamper the processing of Chavez’s Claim.

       91.       Each internal rule, guideline, protocol or other similar

criterion that governed or described what employee or employees had

final authority to authorize or disallow benefit payments regarding

any    phase      of   Chavez’s   Claim,    including,   but   not   limited to,

authority to interpret plan terms or to decide questions of fact in

connection with the interpretation or application of plan terms.

       92.       Each internal rule, guideline, protocol or other similar

criterion that governed how the opinions of any medical consultant

would be analyzed and applied by Marshall in order to make any

determination on Chavez’s Claim.

       93.       Each internal rule, guideline, protocol or other similar

criterion that governed how the opinions of any medical consultant

would be analyzed and applied by Martinez in order to make any

determination on Chavez’s Claim.

       94.       Each internal rule, guideline, protocol or other similar

criterion that governed how the opinions of any medical consultant

would be analyzed and applied by Suzuki in order to make any

determination on Chavez’s Claim.

       95.       Each internal rule, guideline, protocol or other similar

criterion that governed how the opinions of any medical consultant

would       be   analyzed   and   applied    by   Fox   in   order   to   make   any

determination on Chavez’s Claim.

       96.       Each internal rule, guideline, protocol or other similar


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 21                                     21
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 22 of 116 PageID 585   22


criterion that governed how the opinions of any IME provider would

be analyzed and applied by Fox in order to make any determination

on Chavez’s Claim.

       97.   Each internal rule, guideline, protocol or other similar

criterion that governed how the opinions of any medical consultant

would be analyzed and applied by Standard in order to make any

determination on Chavez’s Claim.

E.     Criteria Governing Decisions Pursuant to Plan Documents.8

       98.   Each internal rule, guideline, protocol or other similar

criterion that provided administrative processes and safeguards

designed to ensure and to verify that benefit claim determinations

in connection with Chavez’s Claim were made in accordance with

governing plan documents and that the plan provisions have been

applied consistently with respect to similarly situated claimants.

       99.   Each internal rule, guideline, protocol or other similar

criterion that provided administrative processes and safeguards

designed to ensure and to verify whether the evaluation of any

diagnosis or condition in connection with Chavez’s Claim would be

       8

     Claim procedures “will be deemed reasonable only if” they
satisfy the following:

             The claims procedures contain administrative processes
             and safeguards designed to ensure and to verify that
             benefit claim determinations are made in accordance with
             governing plan documents and that, where appropriate, the
             plan provisions have been applied consistently with
             respect to similarly situated claimants.

29 C.F.R. § 2560.503-1(b)(5).     See footnote 2 above regarding
general aspects of (1) any “internal rule, guideline, protocol or
other similar criterion,” (2) “reasonable claim procedures,” (3)
“procedural unreasonableness,” and (4) the “existence and extent of
a conflict of interest.”
PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 22                               22
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 23 of 116 PageID 586   23


in accordance with governing plan documents and whether the plan

provisions have been applied consistently in that way with respect

to similarly situated claimants.

       100. Each internal rule, guideline, protocol or other similar

criterion that governed how the opinions of any medical consultant

would be analyzed and applied by Marshall in order to make any

determination on Chavez’s Claim in accordance with governing plan

documents and by application of the plan provisions consistent with

their application to similarly situated claimants.

       101. Each internal rule, guideline, protocol or other similar

criterion that governed how the opinions of any medical consultant

would be analyzed and applied by Suzuki in order to make any

determination on Chavez’s Claim in accordance with governing plan

documents and by application of the plan provisions consistent with

their application to similarly situated claimants.

       102. Each internal rule, guideline, protocol or other similar

criterion that governed how the opinions of any medical consultant

would be analyzed and applied by Standard in order to make any

determination on Chavez’s Claim in accordance with governing plan

documents and by application of the plan provisions consistent with

their application to similarly situated claimants.




PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 23                               23
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 24 of 116 PageID 587   24


F.     Other Relevant Documents.9

       103. All   documents   received    from   Nix   in   connection   with

Chavez’s claim.

       104. Each document that Standard relied upon in making a


       9

     Pursuant to 29 C.F.R. § 2560.503-1(h)(4), the claims
procedures for reviewing the denial of a claim for disability
benefits must comply with the requirements of paragraph
(h)(2)(iii). The cited provision requires, as part of a “full and
fair review of a claim and adverse benefit determination,” claim
procedures that:

            (iii) Provide that a claimant shall be provided, upon
            request and free of charge, reasonable access to, and
            copies of, all documents, records and other information
            relevant to the claimant’s claim for benefits. Whether
            a document, record, or other information is relevant to
            a claim for benefits shall be determined by reference to
            paragraph (m)(8) of this section[.]

Said paragraph (m)(8) states:

            A document, record or other information shall be
            considered “relevant” to a claimant’s claim if such
            document, record, or other information:

            (I)   Was relied upon in making the benefit determination;

            (ii) Was submitted, considered, or generated in the
            course of making the benefit determination, without
            regard to whether such document, record, or other
            information was relied upon in making the benefit
            determination;

            (iii)     Demonstrates compliance with the administrative
            processes and safeguards required pursuant to paragraph
            (b)(5)   of  this   section   in   making   the   benefit
            determination; or

            (iv) In the case of . . . a plan providing disability
            benefits, constitutes a statement of policy of guidance
            with respect to the plan concerning the denied . . .
            benefit for the claimant’s diagnosis, without regard to
            whether such advice or statement was relied upon in
            making the benefit determination.

29 C.F.R. § 2560.503-1(m)(8).
PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 24                               24
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 25 of 116 PageID 588   25


benefit determination on Chavez’s Claim.

       105. Each document that was submitted, considered or generated

in the course of making a determination on Chavez’s Claim, without

regard to whether such document, record or other information was

relied upon in making that determination.

       106. Each document constituting a statement of policy or

guidance concerning the benefits available under the Policy for

Chavez’s condition, without regard to whether such statement was

relied upon in making a benefit determination.

       107. All correspondence or other documents exchanged between

Standard    and   any   attorney    (other   than    Chavez’s    undersigned

attorney) prior to August 2, 2018 concerning Chavez’s Claim.




PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 25                               25
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 26 of 116 PageID 589   26


G.     Administrative Record.10

       108. The   administrative    record   compiled    by   Standard   with

respect to Chavez’s Claim.

       109. The letter dated June 13, 2018 that Chavez’s attorney

sent Standard.     (See Complaint at ¶ 178, admitted in Answer at ¶

178).

       110. All documents that Standard received with the letter

dated June 13, 2018 that Chavez’s attorney sent Standard (see

Complaint at ¶ 178, admitted in Answer at ¶ 178, including the

documents labeled as Attachment 1 and Attachment 2.

       111. The letter dated July 2, 2018 that Standard sent to

Chavez’s attorney.     (See Complaint at ¶ 185, admitted in Answer at

       10

     “Before filing suit, the claimant’s lawyer can add additional
evidence to the administrative record simply by submitting it to
the administrator in a manner that gives the administrator a fair
opportunity to consider it.” Vega v. National Life Ins. Servs.,
Inc., 188 F.3d 287, 300 (5th Cir. 1999)(en banc, emphasis added).
“Thus, we have not in the past, nor do we now, set a particularly
high bar to a party’s seeking to introduce evidence into the
administrative record.”       Id.     “We hold today that the
administrative record consists of relevant information made
available to the administrator prior to the complainant’s filing of
a lawsuit and in a manner that gives the administrator a fair
opportunity to consider it.” Id.

     “If the claimant submits additional information to the
administrator, however, and requests the administrator to
reconsider his decision, that additional information should be
treated as part of the administrative record.”       Id. (emphasis
added). The submission of such additional documents is permissible
because of “a concern that a self-interested administrator can
manipulate this process unfairly (e.g., by permitting the
administrator to exclude from the record information that would
weigh in favor of granting the claim).”      Id. (emphasis added).
“Finally, we have made plain in this opinion that the claimant only
has an opportunity to make his record before he files suit in
federal court, it would be unfair to allow the administrator
greater opportunity at making a record than the claimant enjoys.”
Id. at 302 n.13 (emphasis added).
PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 26                               26
RFP-1.wpd
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18    Page 27 of 116 PageID 590   27


¶ 185).

                                    Respectfully submitted,

                                    /s/ James L. Johnson
                                    James L. Johnson
                                    Texas Bar No. 10742020

                                    THE JOHNSON LAW FIRM
                                    10935 Estate Lane, Suite 268
                                    Dallas, Texas 75238
                                    Telephone:      214/363-1629
                                    Telecopier:     214/363-9173
                                    Email:
                                    james@jamesljohnsondallasattorney.com

                                    ATTORNEY FOR PLAINTIFF
                                    JOSE CHAVEZ

                         CERTIFICATE OF SERVICE

     I hereby certify that on September 12, 2018, I served the
foregoing document on Ryan K. McComber, counsel for Standard, by
Priority Mail.

                                          /s/ James L. Johnson
                                          James L. Johnson




PLAINTIFF’S FIRST REQUEST FOR PRODUCTION - Page 27                               27
RFP-1.wpd
            -~

                                                                                                                   28
:i;·,·> .
                  Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                Page 28 of 116 PageID 591


                                             IN THE UNITED STATES DISTRICT COURT
                                             FOR THE NORTHERN DISTRICT OF TEXAS
                                                       DALLAS DIVISION

                   JOSE CHAVEZ,                                   §
                                                                  §
                             Plaintiff,                           §
                                                                  §
                   v.                                             §       C.A. No. 3:18-cv-02013-N
                                                                  §
                   STANDARD INSURANCE COMPANY,                    §
                                                                  §
                             Defendant.                           §
                                                                  §
                                          DEFENDANT'S OBJECTIONS AND RESPONSES TO
                                          PLAINTIFF'S FIRST REQUEST FOR PRODUCTION

                        Defendant Standard Insurance Company ("Defendant" or "Standard") serves its objections

                 and responses to Plaintiffs First Request for Production.      The objections and responses are

                 attached.




                                                            By:
                                                                      Ryaf.YK. McComber
                                                                      State Bar No. 24041428
                                                                      ryan.mccomber@figdav .com
                                                                      Cameron E. Jean
                                                                      State Bar No. 24097883
                                                                      cameron.jean@figdav.com

                                                            FIGARI +DAVENPORT, LLP
                                                            901 Main Street, Suite 3400
                                                            Dallas, Texas 75202-3776
                                                            (214) 939-2000
                                                            (214) 939-2090 (Facsimile)

                                                            ATTORNEYS FOR DEFENDANT




                 DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 1
                                                                                                                   28
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18              Page 29 of 116 PageID 592   29




     I hereby certify that I served all attorney1(lee
document via certified mail, return receipt re{uest"'~'1''




DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 2
                                                                                            29
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 30 of 116 PageID 593           30


                     RESPONSES TO REQUESTS FOR PRODUCTION

1.     The Policy.

       RESPONSE: Standard agrees to produce the subject document, which is included in the
       administrative record, subject to the entry of a protective order.

2.     The Standard document entitled "Certificate and Summary Plan Description Group Long
       Term Disability Insurance" for the Policy.

       RESPONSE: Standard agrees to produce the subject document, which is included in the
       administrative record, subject to the entry of a protective order.

3.     Any summary plan description for the LTD benefits offered under the Policy.

       RESPONSE: Standard agrees to produce the subject document, which is included in the
       administrative record, subject to the entry of a protective order.

4.    All notices and correspondence exchanged between Standard and Nix regarding the dates
      of each Renewal Date applicable to the Policy on or after June 1, 2011.

       RESPONSE: Standard objects to this Request because it is neither relevant to the claim
       or defense of any party, nor reasonably calculated to lead to the discovery of admissible
       evidence. Specifically, and without limitation, this Request seeks discovery to determine
       whether the Texas ban on discretionary clauses applies to the subject Policy. See TEX. INS.
       CODE § 1701.062; 28 TEX. ADMIN. CODE § 3.1201.3. For purposes of this action only,
       Standard admits that the applicable standard of review in this ERISA case is de novo.

5.     All notices and correspondence exchanged between Standard and Nix regarding any rate
       increase applicable to the Policy that occurred on or after June 1, 2011.

       RESPONSE: Standard objects to this Request because it is neither relevant to the claim
       or defense of any party, nor reasonably calculated to lead to the discovery of admissible
       evidence. Specifically, and without limitation, this Request seeks discovery to determine
       whether the Texas ban on discretionary clauses applies to the subject Policy. See TEX. INS.
       CODE § 1701.062; 28 TEX. ADMIN. CODE § 3.1201.3. For purposes of this action only,
       Standard admits that the applicable standard of review in this ERISA case is de novo.

6.     All invoices, payment ledgers, and receipts for any insurance premiums charged to, or paid
       by, Nix for coverage under the Policy on or after June 1, 2011.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Specifically, and
       without limitation, this Request seeks discovery to determine the existence of a conflict of
       interest, which is a factor to be considered in determining whether an administrator abused
       its discretion in denying a claim. See Vega v. Nat'! Life Ins. Servs., Inc., 188 F.3d 287,297
       (5th Cir. 1999) (en bane). For purposes of this action only, Standard admits that the

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 3
                                                                                                       30
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 31 of 116 PageID 594          31


       applicable standard of review in this ERISA case is de novo. Accordingly, conflict
       discovery is neither necessary nor appropriate in this case.

7.     All contracts governing the role played in Chavez's Claim by Marshall.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiffs claim was established or operated.

8.     All invoices, payment ledgers, and receipts for any services provided by Marshall with
       respect to Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Specifically, and
       without limitation, this Request seeks discovery to determine the existence of a conflict of
       interest, which is a factor to be considered in determining whether an administrator abused
       its discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action
       only, Standard admits that the applicable standard of review in this ERISA case is de novo.
       Accordingly, conflict discovery is neither necessary nor appropriate in this case.

9.     All correspondence with Marshall with respect to Chavez's Claim.

       RESPONSE: Standard agrees to produce the subject documents, which are included in
       the administrative record, subject to the entry of a protective order.

10.    All contracts governing the role played in Chavez's Claim by Suzuki.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiffs claim was established or operated.

11.    All invoices, payment ledgers, and receipts for any services provided by Suzuki with
       respect to Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 4
                                                                                                      31
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 32 of 116 PageID 595          32


       not reasonably calculated to lead to the discovery of admissible evidence. Specifically, and
       without limitation, this Request seeks discovery to determine the existence of a conflict of
       interest, which is a factor to be considered in determining whether an administrator abused
       its discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action
       only, Standard admits that the applicable standard of review in this ERISA case is de novo.
       Accordingly, conflict discovery is neither necessary nor appropriate in this case.

12.    All correspondence with Suzuki with respect to Chavez's Claim.

       RESPONSE: Standard agrees to produce the subject documents, which are included in
       the administrative record, subject to the entry of a protective order.

13.    All contracts governing the role played in Chavez's Claim by Mandiberg.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiffs claim was established or operated.

14.    All invoices, payment ledgers, and receipts for any services provided by Mandiberg with
       respect to Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Specifically, and
       without limitation, this Request seeks discovery to determine the existence of a conflict of
       interest, which is a factor to be considered in determining whether an administrator abused
       its discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action
       only, Standard admits that the applicable standard of review in this ERISA case is de novo.
       Accordingly, conflict discovery is neither necessary nor appropriate in this case.

15.    All correspondence with Mandiberg with respect to Chavez's Claim.

       RESPONSE: Standard agrees to produce the subject documents, which are included in
       the administrative record, subject to the entry of a protective order.

16.    All contracts governing the role played in Chavez's Claim by Volk.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 5
                                                                                                      32
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 33 of 116 PageID 596           33


       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiffs claim was established or operated.

17.    All invoices, payment ledgers, and receipts for any services provided by Volk with respect
       to Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Specifically, and
       without limitation, this Request seeks discovery to determine the existence of a conflict of
       interest, which is a factor to be considered in determining whether an administrator abused
       its discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action
       only, Standard admits that the applicable standard of review in this ERISA case is de novo.
       Accordingly, conflict discovery is neither necessary nor appropriate in this case.

18.    All correspondence with Volk with respect to Chavez's Claim.

       RESPONSE: Standard agrees to produce the subject documents, which are included in
       the administrative record, subject to the entry of a protective order.

19.    Each internal rule, guideline, protocol or other similar criterion that Marshall (or anyone
       else at Standard) used to determine (as stated in Standard's denial letter dated February 12,
       2018) that Chavez's "hand condition is considered to be arthritis."

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

20.    Each internal rule, guideline, protocol or other similar criterion that Marshall (or anyone
       else at Standard) used to determine (as stated in Standard's denial letter dated February 12,
       2018) that Chavez's "right shoulder rotator cuff tear is considered to be a sprain or strain
       of joints or muscle."

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

21.    Each internal rule, guideline, protocol or other similar criterion that Suzuki (or anyone else
       at Standard) used to determine (as stated in Standard's denial letter dated March 23, 2018)
       that the conditions affecting Chavez's right hand and wrist are "classified as Other Limited

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 6
                                                                                                        33
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                   Page 34 of 116 PageID 597           34


       Conditions."

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Subject to its objections, Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

22.   Each internal rule, guideline, protocol or other similar criterion that Suzuki (or anyone else
      at Standard) used to determine (as stated in Standard's denial letter dated March 23, 2018)
      that the conditions affecting Chavez's right shoulder and biceps are "classified as Other
      Limited Conditions."

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Subject to its objections, Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

23.   All correspondence, emails, meeting minutes, guidelines, policies, procedures, forms, and
      manuals, created or utilized by Standard on or after June 3, 2016, that address the
      interpretation of the following wording in the Policy: Other Limited Conditions means ..
      . arthritis, ... and sprains or strains of joints or muscles.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

24.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not a rotator cuff tear is considered
       to be a "sprain or strain of joints or muscle," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

25.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not a full-thickness tear ofthe
       supraspinatus tendon is considered to be a "sprain or strain of joints or muscle," as used in

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 7
                                                                                                         34
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 35 of 116 PageID 598           35


       the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

26.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not a full-thickness tear of the
       infraspinatus tendon is considered to be a "sprain or strain of joints or muscle," as used in
       the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

27.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not partial tearing of the
      subscapularis tendon is considered to be a "sprain or strain of joints or muscle," as used in
      the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

28.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not partial tearing of the biceps
       tendon is considered to be a "sprain or strain of joints or muscle," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

29.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not a ruptured biceps tendon is
       considered to be a "sprain or strain of joints or muscle," as used in the Policy.

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 8
                                                                                                        35
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                   Page 36 of 116 PageID 599           36


       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

30.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not a biceps tendon that is ruptured
       and retracted, with a "stump" that remains attached to the superior labrum, is considered
       to be a "sprain or strain of joints or muscle," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

31.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not a tom, retracted, and
       unrepairable subscapularis tendon is considered to be a "sprain or strain of joints or
       muscle," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject.to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

32.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not an entirely-tom infraspinatus
       is considered to be a "sprain or strain of joints or muscle," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

33.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not a rotator cuff that is so
       damaged as to require three SwiveLock anchors (or similar devices) in an attempt to
       position it in proper position is considered to be a "sprain or strain of joints or muscle," as
       used in the Policy.

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 9
                                                                                                         36
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 37 of 116 PageID 600           37


      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Subject to its objections, Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.

34.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not a staphylococcus aureus
      infection is considered to be "arthritis," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Subject to its objections, Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.

35.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not a staphylococcus aureus
      infection is considered to be "arthritis," as used in the Policy.

      RESPONSE: Standard objects that this· Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Subject to its objections, Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.

36.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not osteomyelitis is considered to
       be "arthritis," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiff's claim, subject to the entry of a protective order.

37.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue ofwhether or not the debridement ofbone cortex
       is considered to be "arthritis," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 10
                                                                                                        37
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 38 of 116 PageID 601           38


       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

38.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not septic arthritis is considered
       to be "arthritis," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

39.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not surgery to remove the scaphoid
       bone from the wrist is considered to be "arthritis," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

40.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not surgery to remove the styloid
       process from the radius is considered to be "arthritis," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

41.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not surgery to remove articular
       cartilage from the midcarpal joint is considered to be "arthritis," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 11
                                                                                                        38
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 39 of 116 PageID 602           39


42.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not surgery to fuse the midcarpal
       joint with screws and a bone graft is considered to be "arthritis," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

43.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not non-union between the
       triquetrum and lunate bones after surgery to fuse them is considered to be "arthritis," as
       used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

44.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of whether or not non-union between the capitate
       and hamate bones after surgery to fuse them is considered to be "arthritis," as used in the
       Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

45.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of the physical demands and strength
       requirements ofthe occupational title of"Carpenter."

       RESPONSE: Standard agrees to produce the subject documents, which are included in
       the administrative record, subject to the entry of a protective order.

46.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of the physical demands and strength
       requirements of occupations with a "Medium strength rating."



DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 12
                                                                                                        39
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 40 of 116 PageID 603           40


      RESPONSE: Standard agrees to produce the subject documents, which are included in
      the administrative record, subject to the entry of a protective order.

47.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that applied to the completion or sending of a "Medical Referral" form,
       such as the ones dated July 5, 2017 and March 8, 2018 and provided to Mandiberg and
       Volk, respectively (see Complaint at,-[,-[ 120, 158, admitted in Answer at,-[,-[ 120, 158),
       including criteria for selecting (1) a medical specialty, (2) a particular consultant, (3)
       particular questions to ask, (4) the wording of any questions to ask, or (5) documents or
       medical records to provide for review.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents,
       subject to the entry of a protective order.

48.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that governed the extent to which an assigned consultant could request
       additional information, documents or medical records in connection with preparing a
       "Physician Consultant Memo" such as the ones dated July 24, 2017 and March 19, 2018
       and prepared by Mandiberg and Volk, respectively (see Complaint at,-[,-[ 122, 160, admitted
       in Answer at,-[,-[ 122, 160).

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Standard has no responsive documents.

49.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after   June      3,    2016     entitled    "Other     Limited       Conditions:     Chronic
       Pain/Musculoskeletal/Connective Tissue Conditions."

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

50.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of what conditions are considered "Other
       Limited Conditions," as used in the Policy.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 13
                                                                                                        40
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 41 of 116 PageID 604           41


       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

51.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 entitled "Classification of Common Medical Conditions."

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

52.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the issue of how medical conditions are classified.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

53.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 entitled "Diagnosis Information."

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

54.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for a rotator cuff tear.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

55.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for a full-thickness tear of the
       supraspinatus tendon.

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 14
                                                                                                        41
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 42 of 116 PageID 605           42


       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

56.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for a full-thickness tear of the
       infraspinatus tendon.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

57.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for partial tearing of the
       subscapularis tendon.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Subject to its objections, Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

58.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for partial tearing of the biceps
       tendon.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

59.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for a ruptured biceps tendon.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 15
                                                                                                        42
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 43 of 116 PageID 606           43


       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

60.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for a biceps tendon that is
       ruptured and retracted, with a "stump" that remains attached to the superior labrum.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

61.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for a tom, retracted, and
       unrepairable subscapularis tendon.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

62.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for an entirely-tom
       infraspinatus.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

63.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for a rotator cuff that is so
       damaged as to require three SwiveLock anchors (or similar devices) in an attempt to
       position it in proper position.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION - PAGE 16
                                                                                                        43
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 44 of 116 PageID 607           44


64.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for staphylococcus aureus
       infection.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

65.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for osteomyelitis.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

66.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for debridement ofbone cortex.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

67.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for septic arthritis.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

68.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for surgery to remove the
       scaphoid bone from the wrist.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 17
                                                                                                        44
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 45 of 116 PageID 608           45


       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

69.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for surgery to remove the
       styloid process from the radius.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

70.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for surgery to remove articular
       cartilage from the midcarpal joint.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

71.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for surgery to fuse the
       midcarpal joint with screws and a bone graft.

       RESPONSE: ·Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

72.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for non-union between the
       triquetrum and lunate bones after surgery to fuse them.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 18
                                                                                                        45
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                   Page 46 of 116 PageID 609           46


       closing of Plaintiffs claim, subject to the entry of a protective order.

73.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for non-union between the
       capitate and hamate bones after surgery to fuse them.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

74.    Each internal rule, guideline, protocol or other similar criterion that would mitigate the fact
       that Standard would retain for its own use any premiums received in excess of benefits paid
       to claimants under the Policy (see Complaint at ~ 106), such that denying claims for LTD
       benefits under the Policy could provide a financial gain to Standard.

       RESPONSE: Standard objects to this Request because it is neither relevant to the claim
       or defense of any party, nor reasonably calculated to lead to the discovery of admissible
       evidence. Specifically, and without limitation, this Request seeks discovery to determine
       the existence of a conflict of interest, which is a factor to be considered in determining
       whether an administrator abused its discretion in denying a claim. See Vega, 188 F.3d at
       297. For purposes of this action only, Standard admits that the applicable standard of
       review in this ERISA case is de novo. Accordingly, conflict discovery is neither necessary
       nor appropriate in this case.

75.    Each internal rule, guideline, protocol or other similar criterion governing any manner in
       which Standard audited, within the last five (5) years, the accuracy of its determinations of
       claims for disability benefits.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

76.    Any internal rule, guideline, protocol or other similar criteria governing any manner in
       which Standard penalized, within the last five (5) years, any inaccurate determinations of
       claims for disability benefits.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Standard has no responsive documents.


DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 19
                                                                                                         46
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 47 of 116 PageID 610           47


77.   Each internal rule, guideline, protocol or other similar criterion that was relied upon in
      making a determination on Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

78.    Each internal rule, guideline, protocol or other similar criterion that was governed
       Standard's handling of Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents,
       subject to the entry of a protective order.

79.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Marshall had discretionary authority or discretionary responsibility over any
      aspect of Chavez's Claim, including, but not limited to, discretion to interpret plan terms
      or to. decide questions of fact in connection with the interpretation or application of plan
      terms.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiffs claim was established or operated.
       Subject to its objections, Standard also agrees to produce responsive documents relevant
       to how Standard interpreted the Policy and the specific terms applicable to the closing of
       Plaintiffs claim, subject to the entry of a protective order.

80.    Each internal rule, guideline, protocol or other similar criterion that governed or described
       the extent Marshall had final authority to authorize or disallow benefit payments regarding
       Chavez's Claim, including, but not limited to, authority to interpret plan terms or to decide
       questions of fact in connection with the interpretation or application of plan terms.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 20
                                                                                                       47
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 48 of 116 PageID 611           48


       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERlSA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiff's claim was established or operated.
       Subject to its objections, Standard also agrees to produce responsive documents relevant
       to how Standard interpreted the Policy and the specific terms applicable to the closing of
       Plaintiffs claim, subject to the entry of a protective order.

81.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Marshall, with respect to discretionary claims processing of Chavez's Claim,
      was required to discharge her duties solely in the interests of the participants and
      beneficiaries of the plan.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Finally, Standard objects to this Request to the extent it seeks discovery to
      determine the existence of a conflict of interest, which is neither necessary or appropriate
      because the applicable standard of review is de novo in this ERlSA case. Subject to its
      objections, Standard agrees to produce the Policy, which is included in the administrative
      record, subject to the entry of a protective order. The Policy is the only contract or other
      instrument under which the plan governing Plaintiff's claim was established or operated.
      Subject to its objections, Standard also agrees to produce responsive documents relevant
      to how Standard interpreted the Policy and the specific terms applicable to the closing of
      Plaintiff's claim, subject to the entry of a protective order.

82.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent that Marshall was required to administer claim procedures in a way that did not
      unduly inhibit or hamper the processing of Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERlSA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiff's claim was established or operated.
       Subject to its objections, Standard also agrees to produce responsive documents relevant
       to how Standard interpreted the Policy and the specific terms applicable to the closing of
       Plaintiff's claim, subject to the entry of a protective order.

83.    Each internal rule, guideline, protocol or other similar criterion that governed or described
       the extent Suzuki had discretionary authority or discretionary responsibility over any aspect
       of Chavez's Claim, including, but not limited to, discretion to interpret plan terms or to

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 21
                                                                                                       48
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 49 of 116 PageID 612           49


       decide questions of fact in connection with the interpretation or application of plan terms.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiffs claim was established or operated.
       Subject to its objections, Standard also agrees to produce responsive documents relevant
       to how Standard interpreted the Policy and the specific terms applicable to the closing of
       Plaintiffs claim, subject to the entry of a protective order.

84.    Each internal rule, guideline, protocol or other similar criterion that governed or described
       the extent Suzuki had final authority to authorize or disallow benefit payments regarding
       Chavez's Claim, including, but not limited to, authority to interpret plan terms or to decide
       questions of fact in connection with the interpretation or application of plan terms.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiffs claim was established or operated.
       Subject to its objections, Standard also agrees to produce responsive documents relevant
       to how Standard interpreted the Policy and the specific terms applicable to the closing of
       Plaintiffs claim, subject to the entry of a protective order.

85.    Each internal rule, guideline, protocol or other similar criterion that governed or described
       the extent Suzuki, with respect to discretionary claims processing of Chavez's Claim, was
       required to discharge his duties solely in the interests of the participants and beneficiaries
       of the plan.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiffs claim was established or operated.

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 22
                                                                                                        49
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 50 of 116 PageID 613           50


       Subject to its objections, Standard also agrees to produce responsive documents relevant
       to how Standard interpreted the Policy and the specific terms applicable to the closing of
       Plaintiff's claim, subject to the entry of a protective order.

86.    Each internal rule, guideline, protocol or other similar criterion that governed or described
       the extent that Suzuki was required to administer claim procedures in a way that did not
       unduly inhibit or hamper the processing of Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiff's claim was established or operated.
       Subject to its objections, Standard also agrees to produce responsive documents relevant
       to how Standard interpreted the Policy and the specific terms applicable to the closing of
       Plaintiff's claim, subject to the entry of a protective order.

87.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Standard had discretionary authority or discretionary responsibility over any
      aspect of Chavez's Claim, including, but not limited to, discretion to interpret plan terms
      or to decide questions of fact in connection with the interpretation or application of plan
      terms.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiff's claim was established or operated.
       Subject to its objections, Standard also agrees to produce responsive documents relevant
       to how Standard interpreted the Policy and the specific terms applicable to the closing of
       Plaintiff's claim, subject to the entry of a protective order.

88.    Each internal rule, guideline, protocol or other similar criterion that governed or described
       the extent Standard had final authority to authorize or disallow benefit payments regarding
       Chavez's Claim, including, but not limited to, authority to interpret plan terms or to decide
       questions of fact in connection with the interpretation or application of plan terms.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 23
                                                                                                       50
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                Page 51 of 116 PageID 614           51


      Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Finally, Standard objects to this Request to the extent it seeks discovery to
      determine the existence of a conflict of interest, which is neither necessary or appropriate
      because the applicable standard of review is de novo in this ERISA case. Subject to its
      objections, Standard agrees to produce the Policy, which is included in the administrative
      record, subject to the entry of a protective order. The Policy is the only contract or other
      instrument under which the plan governing Plaintiffs claim was established or operated.
      Subject to its objections, Standard also agrees to produce responsive documents relevant
      to how Standard interpreted the Policy and the specific terms applicable to the closing of
      Plaintiffs claim, subject to the entry of a protective order.

89.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Standard, with respect to discretionary claims processing of Chavez's Claim,
      was required to discharge its duties solely in the interests of the participants and
      beneficiaries of the plan.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Finally, Standard objects to this Request to the extent it seeks discovery to
      determine the existence of a conflict of interest, which is neither necessary or appropriate
      because the applicable standard of review is de novo in this ERISA case. Subject to its
      objections, Standard agrees to produce the Policy, which is included in the administrative
      record, subject to the entry of a protective order. The Policy is the only contract or other
      instrument under which the plan governing Plaintiffs claim was established or operated.
      Subject to its objections, Standard also agrees to produce responsive documents relevant
      to how Standard interpreted the Policy and the specific terms applicable to the closing of
      Plaintiffs claim, subject to the entry of a protective order.

90.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent that Standard was required to administer claim procedures in a way that did not
      unduly inhibit or hamper the processing of Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiffs claim was established or operated.
       Subject to its objections, Standard also agrees to produce responsive documents relevant
       to how Standard interpreted the Policy and the specific terms applicable to the closing of
       Plaintiffs claim, subject to the entry of a protective order.



DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 24
                                                                                                      51
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 52 of 116 PageID 615           52


91.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      what employee or employees had final authority to authorize or disallow benefit payments
      regarding any phase of Chavez's Claim, including, but not limited to, authority to interpret
      plan terms or to decide questions of fact in connection with the interpretation or application
      of plan terms.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Finally, Standard objects to this Request to the extent it seeks discovery to
      determine the existence of a conflict of interest, which is neither necessary or appropriate
      because the applicable standard of review is de novo in this ERISA case. Subject to its
      objections, Standard agrees to produce the Policy, which is included in the administrative
      record, subject to the entry of a protective order. The Policy is the only contract or other
      instrument under which the plan governing Plaintiffs claim was established or operated.
      Subject to its objections, Standard also agrees to produce responsive documents relevant
      to how Standard interpreted the Policy and the specific terms applicable to the closing of
      Plaintiffs claim, subject to the entry of a protective order.

92.    Each internal rule, guideline, protocol or other similar criterion that governed how the
       opinions of any medical consultant would be analyzed and applied by Marshall in order to
       make any determination on Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiffs claim was established or operated.
       Subject to its objections, Standard also agrees to produce responsive documents relevant
       to how Standard interpreted the Policy and the specific terms applicable to the closing of
       Plaintiffs claim, subject to the entry of a protective order.

93.    Each internal rule, guideline, protocol or other similar criterion that governed how the
       opinions of any medical consultant would be analyzed and applied by Martinez in order to
       make any determination on Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 25
                                                                                                       52
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                Page 53 of 116 PageID 616          53


      record, subject to the entry of a protective order. The Policy is the only contract or other
      instrument under which the plan governing Plaintiff's claim was established or operated.
      Subject to its objections, Standard also agrees to produce responsive documents relevant
      to how Standard interpreted the Policy and the specific terms applicable to the closing of
      Plaintiff's claim, subject to the entry of a protective order.

94.   Each internal rule, guideline, protocol or other similar criterion that governed how the
      opinions of any medical consultant would be analyzed and applied by Suzuki in order to
      make any determination on Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Finally, Standard objects to this Request to the extent it seeks discovery to
      determine the existence of a conflict of interest, which is neither necessary or appropriate
      because the applicable standard of review is de novo in this ERISA case. Subject to its
      objections, Standard agrees to produce the Policy, which is included in the administrative
      record, subject to the entry of a protective order. The Policy is the only contract or other
      instrument under which the plan governing Plaintiff's claim was established or operated.
      Subject to its objections, Standard also agrees to produce responsive documents relevant
      to how Standard interpreted the Policy and the specific terms applicable to the closing of
      Plaintiff's claim, subject to the entry of a protective order.

95.    Each internal rule, guideline, protocol or other similar criterion that governed how the
       opinions of any medical consultant would be analyzed and applied by Fox in order to make
       any determination on Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Finally, Standard objects to this Request to the extent it seeks discovery to
      determine the existence of a conflict of interest, which is neither necessary or appropriate
      because the applicable standard of review is de novo in this ERISA case. Subject to its
      objections, Standard agrees to produce the Policy, which is included in the administrative
      record, subject to the entry of a protective order. The Policy is the only contract or other
      instrument under which the plan governing Plaintiff's claim was established or operated.
      Subject to its objections, Standard also agrees to produce responsive documents relevant
      to how Standard interpreted the Policy and the specific terms applicable to the closing of
      Plaintiff's claim, subject to the entry of a protective order.

96.    Each internal rule, guideline, protocol or other similar criterion that governed how the
       opinions of any IME provider would be analyzed and applied by Fox in order to make any
       determination on Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary

DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 26
                                                                                                     53
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 54 of 116 PageID 617           54


       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiffs claim was established or operated.
       Subject to its objections, Standard also agrees to produce responsive documents relevant
       to how Standard interpreted the Policy and the specific terms applicable to the closing of
       Plaintiffs claim, subject to the entry of a protective order.

97.    Each internal rule, guideline, protocol or other similar criterion that governed how the
       opinions of any medical consultant would be analyzed and applied by Standard in order to
       make any determination on Chavez's Claim.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
       not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
       Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Finally, Standard objects to this Request to the extent it seeks discovery to
       determine the existence of a conflict of interest, which is neither necessary or appropriate
       because the applicable standard of review is de novo in this ERISA case. Subject to its
       objections, Standard agrees to produce the Policy, which is included in the administrative
       record, subject to the entry of a protective order. The Policy is the only contract or other
       instrument under which the plan governing Plaintiffs claim was established or operated.
       Subject to its objections, Standard also agrees to produce responsive documents relevant
       to how Standard interpreted the Policy and the specific terms applicable to the closing of
       Plaintiffs claim, subject to the entry of a protective order.

98.    Each internal rule, guideline, protocol or other similar criterion that provided
       administrative processes and safeguards designed to ensure and to verify that benefit claim
       determinations in connection with Chavez's Claim were made in accordance with
       governing plan documents and that the plan provisions have been applied consistently with
       respect to similarly situated claimants.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents ·
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

99.    Each internal rule, guideline, protocol or other similar criterion that provided
       administrative processes and safeguards designed to ensure and to verify whether the
       evaluation of any diagnosis or condition in connection with Chavez's Claim would be in
       accordance with governing plan documents and whether the plan provisions have been
       applied consistently in that way with respect to similarly situated claimants.



DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 27
                                                                                                       54
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 55 of 116 PageID 618           55


       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

100.   Each internal rule, guideline, protocol or other similar criterion that governed how the
       opinions of any medical consultant would be analyzed and applied by Marshall in order to
       make any determination on Chavez's Claim in accordance with governing plan documents
       and by application of the plan provisions consistent with their application to similarly
       situated claimants.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

101.   Each internal rule, guideline, protocol or other similar criterion that governed how the
       opinions of any medical consultant would be analyzed and applied by Suzuki in order to
       make any determination on Chavez's Claim in accordance with governing plan documents
       and by application of the plan provisions consistent with their application to similarly
       situated claimants.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

102.   Each internal rule, guideline, protocol or other similar criterion that governed how the
       opinions of any medical consultant would be analyzed and applied by Standard in order to
       make any determination on Chavez's Claim in accordance with governing plan documents
       and by application of the plan provisions consistent with their application to similarly
       situated claimants.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.



DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 28
                                                                                                       55
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 56 of 116 PageID 619           56


103.   All documents received from Nix in connection with Chavez's claim.

       RESPONSE: Standard agrees to produce the subject documents, which are included in
       the administrative record, subject to the entry of a protective order.

104.   Each document that Standard relied upon in making a benefit determination on Chavez's
       Claim.

       RESPONSE: Standard agrees to produce the subject documents, which are included in
       the administrative record, subject to the entry of a protective order.

105.   Each document that was submitted, considered or generated in the course of making a
       determination on Chavez's Claim, without regard to whether such document, record or
       other information was relied upon in making that determination.

       RESPONSE: Standard agrees to produce the subject documents, which are included in
       the administrative record, subject to the entry of a protective order.

106.   Each document constituting a statement of policy or guidance concerning the benefits
       available under the Policy for Chavez's condition, without regard to whether such
       statement was relied upon in making a benefit determination.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
       information. Subject to its objections, Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

107.   All correspondence or other documents exchanged between Standard and any attorney
       (other than Chavez's undersigned attorney) prior to August 2, 2018 concerning Chavez's
       Claim.

       RESPONSE: Standard objects to this Request because it seeks information protected from
       disclosure by the attorney-client and/or work-product privileges. Subject to its objections,
       Standard agrees to produce a privilege log identifying any such communications during the
       relevant time period.

108.   The administrative record compiled by Standard with respect to Chavez's Claim.

       RESPONSE: Standard agrees to produce the administrative record, subject to the entry of
       a protective order.

109.   The letter dated June 13, 2018 that Chavez's attorney sent Standard.

       RESPONSE: Standard agrees to produce the responsive document.


DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 29
                                                                                                       56
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 57 of 116 PageID 620     57


110.   All documents that Standard received with the letter dated June 13, 2018 that Chavez's
       attorney sent Standard.

       RESPONSE: Standard agrees to produce the responsive document.

111.   The letter dated July 2, 2018 that Standard sent to Chavez's attorney.

       RESPONSE: Standard agrees to produce the responsive document.




DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 30
                                                                                                57
,,
     •'
          Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18              Page 58 of 116 PageID 621    58


                                  IN THE UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

            JOSE CHAVEZ,                                 §
                                                         §
                   Plaintiff,                            §
                                                         §
            v.                                           §       C.A. No. 3:18-cv-02013-N
                                                         §
            STANDARD INSURANCE COMPANY,                  §
                                                         §
                   Derendant.                            §
                                                         §
                   DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
                       TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION

                 Defendant Standard Insurance. Company ("Defendant" or "Standard") serves its first

          amended objections and responses to Plaintiffs First Request for Production. The amended

          objections and responses are attached.




                                                   By:   j_Jjj_~~:;:::;---
                                                             Ryan K. McComber
                                                             State Bar No. 24041428
                                                             ryan.mccomber@figdav.com
                                                             Cameron E. Jean
                                                             State Bar No. 24097883
                                                             cameron.jean@figdav.com

                                                   FIGARI +DAVENPORT, LLP
                                                   901 Main Street, Suite 3400
                                                   Dallas, Texas 75202-3776
                                                   (214) 939-2000
                                                   (214) 939-2090 (Facsimile)

                                                   ATTORNEYS FOR DEFENDANT
                                                   STANDARD INSURANCE COMPANY




          DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
          TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 1
                                                                                                      58
    Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 59 of 116 PageID 622   59
"

                                    CERTIFICATE OF SERVICE

         I hereby certify that I served all attorneys deemed to accept service of the
    document via certified mail, return receipt request~Qverr.Wer 5, 20




    DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
    TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 2
                                                                                                  59
~
    Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                Page 60 of 116 PageID 623            60


               AMENDED RESPONSES TO REQUESTS FOR PRODUCTION

    1.   The Policy.

         RESPONSE: Standard agrees to produce the subject document, which is included in the
         administrative record.

    2.   The Standard document entitled "Certificate and Summary Plan Description Group Long
         Term Disability Insurance" for the Policy.

         RESPONSE: Standard agrees to produce the subject document, which is included in the
         administrative record.

    3.   Any summary plan description for the LTD benefits offered under the Policy.

         RESPONSE: Standard agrees to produce the subject document, which is included in the
         administrative record.

    4.   All notices and correspondence exchanged between Standard and Nix regarding the dates
         of each Renewal Date applicable to the Policy on or after June 1, 2011.

         RESPONSE: Standard objects to this Request because it is neither relevant to the claim
         or defense of any party, nor reasonably calculated to lead to the discovery of admissible
         evidence. Specifically, and without limitation, this Request seeks discovery to determine
         whether the Texas ban on discretionary clauses applies to the subject Policy. See TEX. INS.
         CODE§ 1701.062; 28 TEX. ADMIN. CODE§ 3.1201.3. For purposes of this action only,
         Standard admits that the applicable standard of review in this ERISA case is de novo. ·

    5.   All notices and correspondence exchanged between Standard and Nix regarding any rate
         increase applicable to the Policy that occurred on or after June 1, 2011.

         RESPONSE: Standard objects to this Request because it is neither relevant to the claim
         or defense of any party, nor reasonably calculated to lead to the discovery of admissible
         evidence. Specifically, and without limitation, this Request seeks discovery to determine
         whether the Texas ban on discretionary clauses applies to the subject Policy. See TEX. INS.
         CODE § 1701.062; 28 TEX. ADMIN. CODE § 3.1201.3. For purposes of this action only,
         Standard admits that the applicable standard of review in this ERISA case is de novo.

    6.   All invoices, payment ledgers, and receipts for any insurance premiums charged to, or paid
         by, Nix for coverage under the Policy on or after June 1, 2011.

         RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
         not reasonably calculated to lead to the discovery of admissible evidence. Specifically, and
         without limitation, this Request seeks discovery to determine the existence of a conflict of
         interest, which is a factor to be considered in determining whether an administrator abused
         its discretion in denying a claim. See Vega v. Nat'! Life Ins. Servs., Inc., 188 F.3d 287, 297
         (5th Cir. 1999) (en bane). For purposes of this action only, Standard admits that the

    DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
    TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 3                                                   60
    Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 61 of 116 PageID 624             61
•

         applicable standard of review in this ERISA case is de novo. Accordingly, conflict
         discovery is neither necessary nor appropriate in this case.

    7.   All contracts governing the role played in Chavez's Claim by Marshall.

         RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
         not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
         Standard objects to this Request to the extent it seeks confidential or proprietary
         information. Specifically, Standard reads this Request as seeking Marshall's employment
         contract with Standard, if any, and answers this Request based on this understanding.

         Standard further objects to this Request because it is neither relevant to the claim or defense
         of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
         Specifically, Standard objects to this Request to the extent it seeks discovery to determine
         the existence of a conflict of interest, which is neither necessary or appropriate because the
         applicable standard of review is de novo in this ERISA case. See Alexander v. Hartford
         Life & Ace. Ins. Co., No. 3-07-CV-1486-M, 2008 WL 906786, at *1 (N.D. Tex. Apr. 3,
         2008) (holding that the identical request implicated the conflict of interest exception).

         Standard agrees to produce the Policy, which is included in the administrative record. The
         Policy is the only contract or other instrument under which the plan governing Plaintiffs
         claim was established or operated, as Standard has no employment contract with Marshall.

    8.   All invoices, payment ledgers, and receipts for any services provided by Marshall with
         respect to Chavez's Claim.

         RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
         not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
         Standard objects to this Request to the extent it seeks confidential or proprietary
         information, such as information regarding Marshall's pay. Specifically, Standard reads
         this Request as seeking information regarding pay received from Standard specific to
         Plaintiffs claim, if any, and answers this Request based on this understanding.

          Standard further objects to this Request because it is neither relevant to the claim or defense
         of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
          Specifically, this Request seeks discovery to determine the existence of a conflict of
         interest, which is a factor to be considered in determining whether an administrator abused
          its discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes ofthis action
         only, Standard admits that the applicable standard of review in this ERISA case is de novo.
         Accordingly, conflict discovery is neither necessary nor appropriate in this case.

    9.   All correspondence with Marshall with respect to Chavez's Claim.

         RESPONSE: Standard agrees to produce the subject documents, which are included in
         the administrative record.



    DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
    TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 4
                                                                                                            61
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 62 of 116 PageID 625            62


10.   All contracts governing the role played in Chavez's Claim by Suzuki.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Specifically, Standard reads this Request as seeking Suzuki's employment
      contract with Standard, if any, and answers this Request based on this understanding.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard objects to this Request to the extent it seeks discovery to determine
      the existence of a conflict of interest, which is neither necessary or appropriate because the
      applicable standard of review is de novo in this ERISA case. See Alexander v. Hartford
      Life & Ace. Ins. Co., No. 3-07-CV-1486-M, 2008 WL 906786, at *1 (N.D. Tex. Apr. 3,
      2008) (holding that the identical request implicated the conflict of interest exception).

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated, as Standard has no employment contract with Suzuki.

11.   All invoices, payment ledgers, and receipts for any services provided by Suzuki with
      respect to Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, such as information regarding Suzuki's pay. Specifically, Standard reads this
      Request as seeking information regarding pay received from Standard specific to Plaintiffs
      claim, if any, and answers this Request based on this understanding.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery to determine the existence of a conflict of
      interest, which is a factor to be considered in determining whether an administrator abused
      its discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action
      only, Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, conflict discovery is neither necessary nor appropriate in this case.

12.   All correspondence with Suzuki with respect to Chavez's Claim.

      RESPONSE: Standard objects to this request to the extent it seeks documents or
      communications protected from disclosure by the attorney-client or work product
      privileges, which will be identified by privilege log. Standard agrees to produce the non-
      privileged responsive documents, which are included in the administrative record.




DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 5
                                                                                                        62
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 63 of 116 PageID 626            63


13.   All contracts governing the role played in Chavez's Claim by Mandiberg.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information regarding how Standard compensates its physician consultants. Specifically,
      Standard reads this Request as seeking Mandiberg' s Independent Contractor's Agreement
      with Standard, and answers this Request based on this understanding.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard objects to this Request to the extent it seeks discovery to determine
      the existence of a conflict of interest, which is neither necessary or appropriate because the
      applicable standard of review is de novo in this ERISA case. See Alexander v. Hartford
      Life & Ace. Ins. Co., No. 3-07-CV-1486-M, 2008 WL 906786, at *1 (N.D. Tex. Apr. 3,
      2008) (holding that the identical request implicated the conflict of interest exception, but
      such agreements were irrelevant to the abuse of discretion inquiry in any event).

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated.

14.   All invoices, payment ledgers, and receipts for any services provided by Mandiberg with
      respect to Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information regarding how Standard compensates its physician consultants. Specifically,
      Standard reads this Request as seeking information regarding pay received from Standard
      specific to Plaintiffs claim, if any, and answers this Request based on this understanding.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard objects to this Request to the extent it seeks discovery to determine
      the existence of a conflict of interest, which is neither necessary or appropriate because the
      applicable standard of review is de novo in this ERISA case. See Alexander v. Hartford
      Life & Ace. Ins. Co., No. 3-07-CV-1486-M, 2008 WL 906786, at *1 (N.D. Tex. Apr. 3,
      2008) (holding that the identical request implicated the conflict of interest exception, but
      such agreements were irrelevant to the abuse of discretion inquiry in any event).

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated.

15.   All correspondence with Mandiberg with respect to Chavez's Claim.


DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 6                                                     63
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 64 of 116 PageID 627            64


      RESPONSE: Standard agrees to produce the subject documents, which are included in
      the administrative record.

16.   All contracts governing the role played in Chavez's Claim by Volk.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information regarding how Standard compensates its physician consultants. Specifically,
      Standard reads this Request as seeking Volk' s Independent Contractor's Agreement with
      Standard, and answers this Request based on this understanding.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard objects to this Request to the extent it seeks discovery to determine
      the existence of a conflict of interest, which is neither necessary or appropriate because the
      applicable standard of review is de novo in this ERISA case. See Alexander v. Hartford
      Life & Ace. Ins. Co., No. 3-07-CV-1486-M, 2008 WL 906786, at *1 (N.D. Tex. Apr. 3,
      2008) (holding that the identical request implicated the conflict of interest exception, but
      such agreements were irrelevant to the abuse of discretion inquiry in any event).

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiff's
      claim was established or operated.

17.   All invoices, payment ledgers, and receipts for any services provided by Volk with respect
      to Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information regarding how Standard compensates its physician consultants. Specifically,
      Standard reads this Request as seeking information regarding pay received from Standard
      specific to Plaintiff's claim, if any, and answers this Request based on this understanding.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard objects to this Request to the extent it seeks discovery to determine
      the existence of a conflict of interest, which is neither necessary or appropriate because the
      applicable standard of review is de novo in this ERISA case. See Alexander v. Hartford
      Life & Ace. Ins. Co., No. 3-07-CV-1486-M, 2008 WL 906786, at *1 (N.D. Tex. Apr. 3,
      2008) (holding that the identical request implicated the conflict of interest exception, but
      such agreements were irrelevant to the abuse of discretion inquiry in any event).

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiff's
      claim was established or operated.

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REOUEST FOR PRODUCTION- PAGE 7                                                     64
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 65 of 116 PageID 628            65


18.   All correspondence with Volk with respect to Chavez's Claim.

      RESPONSE: Standard agrees to produce the subject documents, which are included in
      the administrative record.

19.   Each internal rule, guideline, protocol or other similar criterion that Marshall (or anyone
      else at Standard) used to determine (as stated in Standard's denial letter dated February 12,
      2018) that Chavez's "hand condition is considered to be arthritis."

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Specifically,
      Standard reads this Request as seeking the confidential claims manuals and other
      confidential documents applicable to the determination of Plaintiffs claim, if any, and
      answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

20.   Each internal rule, guideline, protocol or other similar criterion that Marshall (or anyone
      else at Standard) used to determine (as stated in Standard's denial letter dated February 12,
      2018) that Chavez's "right shoulder rotator cuff tear is considered to be a sprain or strain
      of joints or muscle."

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

21.   Each internal rule, guideline, protocol or other similar criterion that Suzuki (or anyone else
      at Standard) used to determine (as stated in Standard's denial letter dated March 23, 2018)
      that the conditions affecting Chavez's right hand and wrist are "classified as Other Limited
      Conditions."

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 8                                                    65
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 66 of 116 PageID 629            66


      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

22.   Each internal rule, guideline, protocol or other similar criterion that Suzuki (or anyone else
      at Standard) used to determine (as stated in Standard's denial letter dated March 23, 2018)
      that the conditions affecting Chavez's right shoulder and biceps are "classified as Other
      Limited Conditions."

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

23.   All correspondence, emails, meeting minutes, guidelines, policies, procedures, forms, and
      manuals, created or utilized by Standard on or after June 3, 2016, that address the
      interpretation of the following wording in the Policy: Other Limited Conditions means ..
      . arthritis, ... and sprains or strains of joints or muscles.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

24.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not a rotator cuff tear is considered
      to be a "sprain or strain of joints or muscle," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 9                                                     66
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 67 of 116 PageID 630            67


      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

25.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not a full-thickness tear of the
      supraspinatus tendon is considered to be a "sprain or strain of joints or muscle," as used in
      the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

26.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not a full-thickness tear ofthe
      infraspinatus tendon is considered to be a "sprain or strain of joints or muscle," as used in
      the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

27.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not partial tearing of the
      subscapularis tendon is considered to be a "sprain or strain of joints or muscle," as used in
      the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 10
                                                                                                       67
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 68 of 116 PageID 631            68


      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

28.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not partial tearing of the biceps
      tendon is considered to be a "sprain or strain of joints or muscle," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

29.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not a ruptured biceps tendon is
      considered to be a "sprain or strain of joints or muscle," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

30.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not a biceps tendon that is ruptured
      and retracted, with a "stump" that remains attached to the superior labrum, is considered
      to be a "sprain or strain of joints or muscle," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 11                                                   68
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 69 of 116 PageID 632             69


      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

31.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not a tom, retracted, and
      unrepairable subscapularis tendon is considered to be a "sprain or strain of joints or
      muscle," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

32.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not an entirely-tom infraspinatus
      is considered to be a "sprain or strain of joints or muscle," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

33.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not a rotator cuff that is so
      damaged as to require three SwiveLock anchors (or similar devices) in an attempt to
      position it in proper position is considered to be a "sprain or strain of joints or muscle," as
      used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 12
                                                                                                        69
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 70 of 116 PageID 633            70


      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

34.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not a staphylococcus aureus
      infection is considered to be "arthritis," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

35.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not a staphylococcus aureus
      infection is considered to be "arthritis," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

36.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not osteomyelitis is considered to
      be "arthritis," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 13
                                                                                                       70
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 71 of 116 PageID 634            71


      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

37.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue ofwhether or not the debridement ofbone cortex
      is considered to be "arthritis," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

38.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not septic arthritis is considered
      to be "arthritis," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

39.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not surgery to remove the scaphoid
      bone from the wrist is considered to be "arthritis," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 14                                                   71
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 72 of 116 PageID 635            72


      closing of Plaintiffs claim, subject to the entry of a protective order.

40.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not surgery to remove the styloid
      process from the radius is considered to be "arthritis," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

41.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not surgery to remove articular
      cartilage from the midcarpal joint is considered to be "arthritis," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

42.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not surgery to fuse the midcarpal
      joint with screws and a bone graft is considered to be "arthritis," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.


DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 15                                                   72
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 73 of 116 PageID 636            73


43.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not non-union between the
      triquetrum and lunate bones after surgery to fuse them is considered to be "arthritis," as
      used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

44.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of whether or not non-union between the capitate
      and hamate bones after surgery to fuse them is considered to be "arthritis," as used in the
      Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted t~e Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

45.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of the physical demands and strength
      requirements ofthe occupational title of"Carpenter."

      RESPONSE: Standard agrees to produce the subject documents, which are included in
      the administrative record.

46.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of the physical demands and strength
      requirements of occupations with a "Medium strength rating."

      RESPONSE: Standard agrees to produce the subject documents, which are included in
      the administrative record.



DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 16                                                   73
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 74 of 116 PageID 637            74


47.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that applied to the completion or sending of a "Medical Referral" form,
      such as the ones dated July 5, 2017 and March 8, 2018 and provided to Mandiberg and
      Volk, respectively (see Complaint at~~ 120, 158, admitted in Answer at~~ 120, 158),
      including criteria for selecting (1) a medical specialty, (2) a particular consultant, (3)
      particular questions to ask, (4) the wording of any questions to ask, or (5) documents or
      medical records to provide for review.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

48.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that governed the extent to which an assigned consultant could request
      additional information, documents or medical records in connection with preparing a
      "Physician Consultant Memo" such as the ones dated July 24, 2017 and March 19, 2018
      and prepared by Mandiberg and Volk, respectively (see Complaint at~~ 122, 160, admitted
      in Answer at~~ 122, 160).

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
      information. Standard has no responsive documents.

49.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after   June      3,    2016     entitled    "Other     Limited       Conditions:     Chronic
      Pain/Musculoskeletal/Connective Tissue Conditions."

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.



DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 17                                                   74
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 75 of 116 PageID 638            75


50.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue of what conditions are considered "Other
      Limited Conditions," as used in the Policy.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

51.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 entitled "Classification of Common Medical Conditions."

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

52.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the issue ofhow medical conditions are classified.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

53.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 entitled "Diagnosis Information."



DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 18
                                                                                                       75
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 76 of 116 PageID 639            76


      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence ..
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

54.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for a rotator cuff tear.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

55.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for a full-thickness tear ofthe
      supraspinatus tendon.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

56.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for a full-thickness tear ofthe
      infraspinatus tendon.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 19
                                                                                                       76
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 77 of 116 PageID 640            77


      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

57.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for partial tearing of the
      subscapularis tendon.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

58.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for partial tearing ofthe biceps
      tendon.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

59.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for a ruptured biceps tendon.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 20
                                                                                                       77
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 78 of 116 PageID 641            78


      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

60.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for a biceps tendon that is
      ruptured and retracted, with a "stump" that remains attached to the superior labrum.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

61.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for a tom, retracted, and
      unrepairable subscapularis tendon.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

62.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for an entirely-tom
      infraspinatus.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 21                                                   78
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 79 of 116 PageID 642            79


      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

63.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for a rotator cuff that is so
      damaged as to require three SwiveLock anchors (or similar devices) in an attempt to
      position it in proper position.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

64.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for staphylococcus aureus
      infection.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

65.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for osteomyelitis.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.
DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 22                                                   79
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 80 of 116 PageID 643            80


66.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for debridement ofbone cortex.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiff's claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.

67.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for septic arthritis.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiff's claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.

68.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for surgery to remove the
      scaphoid bone from the wrist.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiff's claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.

69.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for surgery to remove the
      styloid process from the radius.


DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 23                                                   80
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 81 of 116 PageID 644            81


      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

70.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for surgery to remove articular
      cartilage from the midcarpal joint.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

71.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for surgery to fuse the
      midcarpal joint with screws and a bone graft.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiffs claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

72.   Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
      after June 3, 2016 that addressed the diagnosis information for non-union between the
      triquetrum and lunate bones after surgery to fuse them.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 24                                                   81
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                   Page 82 of 116 PageID 645            82


       Specifically, Standard reads this Request as seeking the confidential claims manuals and
       other confidential documents applicable to the determination of Plaintiffs claim, if any,
       and answers this Request based on this understanding. Moreover, Standard objects to this
       Request to the extent it seeks confidential or proprietary information, including but not
       limited to confidential claims manuals and other confidential documents utilized by
       Standard in determining claims. Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

73.    Each internal rule, guideline, protocol or other similar criterion in effect at Standard on or
       after June 3, 2016 that addressed the diagnosis information for non-union between the
       capitate and hamate bones after surgery to fuse them.

       RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
       duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
       Specifically, Standard reads this Request as seeking the confidential claims manuals and
       other confidential documents applicable to the determination of Plaintiffs claim, if any,
       and answers this Request based on this understanding. Moreover, Standard objects to this
       Request to the extent it seeks confidential or proprietary information, including but not
       limited to confidential claims manuals and other confidential documents utilized by
       Standard in determining claims. Standard agrees to produce responsive documents
       relevant to how Standard interpreted the Policy and the specific terms applicable to the
       closing of Plaintiffs claim, subject to the entry of a protective order.

74.    Each internal rule, guideline, protocol or other similar criterion that would mitigate the fact
       that Standard would retain for its own use any premiums received in excess ofbenefits paid
       to claimants under the Policy (see Complaint at ,-r 106), such that denying claims for LTD
       benefits under the Policy could provide a financial gain to Standard.

       RESPONSE: Standard objects to this Request because it is neither relevant to the claim
       or defense of any party, nor reasonably calculated to lead to the discovery of admissible
       evidence. Standard further objects to this Request because it is neither relevant to the claim
       or defense of any party, nor reasonably calculated to lead to the discovery of admissible
       evidence. Specifically, and without limitation, this Request seeks discovery to determine
       the existence of a conflict of interest, which is a factor to be considered in determining
       whether an administrator abused its discretion in denying a claim. See Vega, 188 F.3d at
       297. For purposes of this action only, Standard admits that the applicable standard of
       review in this ERISA case is de novo. Accordingly, conflict discovery is neither necessary
       nor appropriate in this case.

75.    Each internal rule, guideline, protocol or other similar criterion governing any manner in
       which Standard audited, within the last five (5) years, the accuracy of its determinations of
       claims for disability benefits.

      , RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
        duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
        Specifically, Standard reads this Request as seeking the confidential claims manuals and

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 25                                                     82
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 83 of 116 PageID 646           83


      other confidential documents applicable to the determination of Plaintiff's claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.

76.   Any internal rule, guideline, protocol or other similar criteria governing any manner in
      which Standard penalized, within the last five (5) years, any inaccurate determinations of
      claims for disability benefits.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to claims manuals and other confidential documents
      utilized by Standard in determining claims. Standard has no responsive documents.

77.   Each internal rule, guideline, protocol or other similar criterion that was relied upon in
      making a determination on Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiff's claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential documents utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.

78.   Each internal rule, guideline, protocol or other similar criterion that was governed
      Standard's handling of Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
      duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, Standard reads this Request as seeking the confidential claims manuals and
      other confidential documents applicable to the determination of Plaintiff's claim, if any,
      and answers this Request based on this understanding. Moreover, Standard objects to this
      Request to the extent it seeks confidential or proprietary information, including but not
      limited to confidential claims manuals and other confidential d<?cuments utilized by
      Standard in determining claims. Standard agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.



DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 26                                                  83
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 84 of 116 PageID 647            84


79.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Marshall had discretionary authority or discretionary responsibility over any
      aspect of Chavez's Claim, including, but not limited to, discretion to interpret plan terms
      or to decide questions of fact in connection with the interpretation or application of plan
      terms.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at297. For purposes ofthis action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

80.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Marshall had final authority to authorize or disallow benefit payments regarding
      Chavez's Claim, including, but not limited to, authority to interpret plan terms or to decide
      questions of fact in connection with the interpretation or application of plan terms.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes ofthis action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 27                                                    84
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 85 of 116 PageID 648            85


      closing of Plaintiffs claim, subject to the entry of a protective order.

81.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Marshall, with respect to discretionary claims processing of Chavez's Claim,
      was required to discharge her duties solely in the interests of the participants and
      beneficiaries of the plan.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy,,which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

82.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent that Marshall was required to administer claim procedures in a way that did not
      unduly inhibit or hamper the processing of Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 28
                                                                                                        85
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 86 of 116 PageID 649            86


      closing of Plaintiffs claim, subject to the entry of a protective order.

83.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Suzuki had discretionary authority or discretionary responsibility over any aspect
      of Chavez's Claim, including, but not limited to, discretion to interpret plan terms or to
      decide questions of fact in connection with the interpretation or application of plan terms.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at297. For purposes ofthis action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

84.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Suzuki had final authority to authorize or disallow benefit payments regarding
      Chavez's Claim, including, but not limited to; authority to interpret plan terms or to decide
      questions of fact in connection with the interpretation or application of plan terms.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes ofthis action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 29                                                    86
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 87 of 116 PageID 650            87


      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

85.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Suzuki, with respect to discretionary claims processing of Chavez's Claim, was
      required to discharge his duties solely in the interests of the participants and beneficiaries
      of the plan.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

86.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent that Suzuki was required to administer claim procedures in a way that did not
      unduly inhibit or hamper the processing of Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 30
                                                                                                        87
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 88 of 116 PageID 651            88


      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

87.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Standard had discretionary authority or discretionary responsibility over any
      aspect of Chavez's Claim, including, but not limited to, discretion to interpret plan terms
      or to decide questions of fact in connection with the interpretation or application of plan
      terms.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes ofthis action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

88.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Standard had final authority to authorize or disallow benefit payments regarding
      Chavez's Claim, including, but not limited to, authority to interpret plan terms or to decide
      questions of fact in connection with the interpretation or application of plan terms.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes ofthis action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 31
                                                                                                        88
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 89 of 116 PageID 652            89


      Policy is the only contract or other instrument under which the plan governing Plaintiff's
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.

89.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent Standard, with respect to discretionary claims processing of Chavez's Claim,
      was required to discharge its duties solely in the interests of the participants and
      beneficiaries of the plan.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiff's
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.

90.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      the extent that Standard was required to administer claim procedures in a way that did not
      unduly inhibit or hamper the processing of Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 32                                                    89
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 90 of 116 PageID 653            90


      Policy is the only contract or other instrument under which the plan governing Plaintiff's
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.

91.   Each internal rule, guideline, protocol or other similar criterion that governed or described
      what employee or employees had final authority to authorize or disallow benefit payments
      regarding any phase of Chavez's Claim, including, but not limited to, authority to interpret
      plan terms or to decide questions of fact in connection with the interpretation or application
      of plan terms.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes ofthis action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiff's
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiff's claim, subject to the entry of a protective order.

92.   Each internal rule, guideline, protocol or other similar criterion that governed how the
      opinions of any medical consultant would be analyzed and applied by Marshall in order to
      make any determination on Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes ofthis action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.


DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 33                                                    90
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                 Page 91 of 116 PageID 654            91


      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

93.   Each internal rule, guideline, protocol or other similar criterion that governed how the
      opinions of any medical consultant would be analyzed and applied by Martinez in order to
      make any determination on Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

94.   Each internal rule, guideline, protocol or other similar criterion that governed how the
      opinions of any medical consultant would be analyzed and applied by Suzuki in order to
      make any determination on Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 34                                                    91
 Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 92 of 116 PageID 655           92


      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

95.   Each internal rule, guideline, protocol or other similar criterion that governed how the
      opinions of any medical consultant would be analyzed and applied by Fox in order to make
      any determination on Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs
      claim was established or operated. Standard also agrees to produce responsive documents
      relevant to how Standard interpreted the Policy and the specific terms applicable to the
      closing of Plaintiffs claim, subject to the entry of a protective order.

96.   Each internal rule, guideline, protocol or other similar criterion that governed how the
      opinions of any IME provider would be analyzed and applied by Fox in order to make any
      determination on Chavez's Claim.

      RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
      not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
      Standard objects to this Request to the extent it seeks confidential or proprietary
      information, including but not limited to confidential claims manuals and other confidential
      documents utilized by Standard in determining claims.

      Standard further objects to this Request because it is neither relevant to the claim or defense
      of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
      Specifically, this Request seeks discovery regarding whether an administrator abused its
      discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes of this action only,
      Standard admits that the applicable standard of review in this ERISA case is de novo.
      Accordingly, such discovery is neither necessary nor appropriate in this case.

      Standard agrees to produce the Policy, which is included in the administrative record. The
      Policy is the only contract or other instrument under which the plan governing Plaintiffs

DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 35
                                                                                                        92
,,
      Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 93 of 116 PageID 656            93


           claim was established or operated. Standard also agrees to produce responsive documents
           relevant to how Standard interpreted the Policy and the specific terms applicable to the
           closing of Plaintiffs claim, subject to the entry of a protective order.

     97.   Each internal rule, guideline, protocol or other similar criterion that governed how the
           opinions of any medical consultant would be analyzed and applied by Standard in order to
           make any determination on Chavez's Claim.

           RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous, and
           not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
           Standard objects to this Request to the extent it seeks confidential or proprietary
           information, including but not limited to confidential claims manuals and other confidential
           documents utilized by Standard in determining claims.

           Standard further objects to this Request because it is neither relevant to the claim or defense
           of any party, nor reasonably calculated to lead to the discovery of admissible evidence.
           Specifically, this Request seeks discovery regarding whether an administrator abused its
           discretion in denying a claim. See Vega, 188 F.3d at 297. For purposes ofthis action only,
           Standard admits that the applicable standard of review in this ERISA case is de novo.
           Accordingly, such discovery is neither necessary nor appropriate in this case.

           Standard agrees to produce the Policy, which is included in the administrative record. The
           Policy is the only contract or other instrument under which the plan governing Plaintiffs
           claim was established or operated. Standard also agrees to produce responsive documents
           relevant to how Standard interpreted the Policy and the specific terms applicable to the
           closing of Plaintiffs claim, subject to the entry of a protective order.

     98.   Each internal rule, guideline, protocol or other similar criterion that provided
           administrative processes and safeguards designed to ensure and to verify that benefit claim
           determinations in connection with Chavez's Claim were made in accordance with
           governing plan documents and that the plan provisions have been applied consistently with
           respect to similarly situated claimants.

           RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
           duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
           Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
           information, including but not limited to confidential claims manuals and other confidential
           documents utilized by Standard in determining claims. Standard agrees to produce
           responsive documents relevant to how Standard interpreted the Policy and the specific
           terms applicable to the closing of Plaintiffs claim, subject to the entry of a protective order.

     99.   Each internal rule, guideline, protocol or other similar criterion that provided
           administrative processes and safeguards designed to ensure and to verify whether the
           evaluation of any diagnosis or condition in connection with Chavez's Claim would be in
           accordance with governing plan documents and whether the plan provisions have been
           applied consistently in that way with respect to similarly situated claimants.


     DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
     TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 36                                                     93
                                                                                                                         94
      ,;:-:

  .
,~·
              Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                     Page 94 of 116 PageID 657


                     RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
                     duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
                     Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
                     information, including but not limited to confidential claims manuals and other confidential
                     documents utilized by Standard in determining claims. Standard agrees to produce
                     responsive documents relevant to how Standard interpreted the Policy and the specific
                     terms applicable to the closing of Plaintiff's claim, subject to the entry of a protective order.

              100.   Each internal rule, guideline, protocol or other similar criterion that governed how the
                     opinions of any medical consultant would be analyzed and applied by Marshall in order to
                     make any determination on Chavez's Claim in accordance with governing plan documents
                     and by application of the plan provisions consistent with their application to similarly
                     situated claimants.

                     RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
                     duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
                     Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
                     information, including but not limited to confidential claims manuals and other confidential
                     documents utilized by Standard in determining claims. Standard agrees to produce
                     responsive documents relevant to how Standard interpreted the Policy and the specific
                     terms applicable to the closing of Plaintiff's claim, subject to the entry of a protective order.

              101.   Each internal rule, guideline, protocol or other similar criterion that governed how the
                     opinions of any medical consultant would be analyzed and applied by Suzuki in order to
                     make any determination on Chavez's Claim in accordance with governing plan documents
                     and by application of the plan provisions consistent with their application to similarly
                     situated claimants.

                     RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
                     duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
                     Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
                     information, including but not limited to confidential claims manuals and other confidential
                     documents utilized by Standard in determining claims. Standard agrees to produce
                     responsive documents relevant to how Standard interpreted the Policy and the specific
                     terms applicable to the closing of Plaintiff's claim, subject to the entry of a protective order.

              102.   Each internal rule, guideline, protocol or other similar criterion that governed how the
                     opinions of any medical consultant would be analyzed and applied by Standard in order to
                     make any determination on Chavez's Claim in accordance with governing plan documents
                     and by application of the plan provisions consistent with their application to similarly
                     situated claimants.

                     RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
                     duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
                     Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
                     information, including but not limited to confidential claims manuals and other confidential
                     documents utilized by Standard in determining claims. Standard agrees to produce

              DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
              TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 37                                                       94
                                                                                                                    95
,_:.._;

           Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                   Page 95 of 116 PageID 658


                 responsive documents relevant to how Standard interpreted the Policy and the specific
                 terms applicable to the closing of Plaintiffs claim, subject to the entry of a protective order.

          103.   All documents received from Nix in connection with Chavez's claim.

                 RESPONSE: Standard agrees to produce the subject documents, which are included in
                 the administrative record.

          104.   Each document that Standard relied upon in making a benefit determination on Chavez's
                 Claim.

                 RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
                 duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
                 Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
                 information, including but not limited to confidential claims manuals and other confidential
                 documents utilized by Standard in determining claims. Standard agrees to produce the
                 administrative record. Standard also agrees to produce responsive documents relevant to
                 how Standard interpreted the Policy and the specific terms applicable to the closing of
                 Plaintiffs claim, subject to the entry of a protective order.

          105.   Each document that was submitted, considered or generated in the course of making a
                 determination on Chavez's Claim, without regard to whether such document, record or
                 other information was relied upon in making that determination.

                 RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
                 duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
                 Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
                 information, including but not limited to confidential claims manuals and other confidential
                 documents utilized by Standard in determining claims. Standard agrees to produce the
                 administrative record. Standard also agrees to produce responsive documents relevant to
                 how Standard interpreted the Policy and the specific terms applicable to the closing of
                 Plaintiffs claim, subject to the entry of a protective order.

          106.   Each document constituting a statement of policy or guidance concerning the benefits
                 available under the Policy for Chavez's condition, without regard to whether such
                 statement was relied upon in making a benefit determination.

                 RESPONSE: Standard objects that this Request is overly broad, vague, ambiguous,
                 duplicative, and not reasonably calculated to lead to the discovery of admissible evidence.
                 Moreover, Standard objects to this Request to the extent it seeks confidential or proprietary
                 information, including but not limited to confidential claims manuals and other confidential
                 documents utilized by Standard in determining claims. Standard agrees to produce the
                 administrative record. Standard also agrees to produce responsive documents relevant to
                 how Standard interpreted the Policy and the specific terms applicable to the closing of
                 Plaintiffs claim, subject to the entry of a protective order.



          DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
          TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 38                                                      95
                                                                                                              96
     ~

,,        Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                Page 96 of 116 PageID 659



         107.   All correspondence or other documents exchanged between Standard and any attorney
                (other than Chavez's undersigned attorney) prior to August 2, 2018 concerning Chavez's
                Claim.

                RESPONSE: Standard objects to this Request because it seeks information protected from
                disclosure by the attorney-client and/or work product privileges. Standard agrees to
                produce a privilege log identifying any such communications during the relevant time
                period.

         108.   The administrative record compiled by Standard with respect to Chavez's Claim.

                RESPONSE: Standard objects to this Request to the extent it seeks confidential or
                proprietary information, including but not limited to confidential claims manuals and other
                confidential documents utilized by Standard in determining claims. Standard agrees to
                produce the administrative record. Standard also agrees to produce responsive documents
                relevant to how Standard interpreted the Policy and the specific terms applicable to the
                closing of Plaintiffs claim, subject to the entry of a protective order.

         109.   The letter dated June 13, 2018 that Chavez's attorney sent Standard.

                RESPONSE: Standard agrees to produce the responsive document.

         110.   All documents that Standard received with the letter dated June 13, 2018 that Chavez's
                attorney sent Standard.

                RESPONSE: Standard agrees to produce the responsive document.

         111.   The letter dated July 2, 2018 that Standard sentto Chavez's attorney.

                RESPONSE: Standard agrees to produce the responsive document.




         DEFENDANT'S FIRST AMENDED OBJECTIONS AND RESPONSES
         TO PLAINTIFF'S FIRST REQUEST FOR PRODUCTION- PAGE 39                                                 96
         Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                       Page 97 of 116 PageID 660                 97
James L. Johnson
From:                        James L. Johnson [james@jamesljohnsondallasattorney.com]
Sent:                        Friday, November 02, 2018 1:53 PM
To:                          'Ryan K. McComber'
Cc:                          'Cameron E. Jean'
Subject:                     RE: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard


OK, thanks.

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************************
*******************************************************************
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is confidential information
intended only for the use of the individual(s) named above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone at 214/363-1629 or by reply e-
mail. Thank you.

From: Ryan K. McComber [mailto:ryan.mccomber@figdav.com]
Sent: Friday, November 02, 2018 12:25 PM
To: James L. Johnson
Cc: Cameron E. Jean
Subject: RE: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

James,

I am finalizing our amended discovery responses to address the issues we discussed on our call, and am having a CD of
documents prepared to send to you. I will try to get it out today, but I will let you know if I cannot get it out and will send
these items to you early next week.

Thanks, Ryan

From: James L. Johnson <james@jamesljohnsondallasattorney.com>
Sent: Friday, November 2, 2018 11:28 AM
To: Ryan K. McComber <ryan.mccomber@figdav.com>
Cc: Cameron E. Jean <Cameron.Jean@figdav.com>
Subject: RE: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

Ryan:

And when may I expect to receive your update?


                                                              1
                                                                                                                           97
       Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                       Page 98 of 116 PageID 661                98
James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************************
*******************************************************************
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is confidential information
intended only for the use of the individual(s) named above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone at 214/363-1629 or by reply e-
mail. Thank you.

From: Ryan K. McComber [mailto:ryan.mccomber@figdav.com]
Sent: Thursday, November 01, 2018 12:53 PM
To: James L. Johnson
Cc: Cameron E. Jean; Ryan K. McComber
Subject: RE: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

James,

Thank you for following up on this. I just got off another call with my client and will update you on our positions on the
issues we discussed during our call later today.

Thanks again, Ryan

From: James L. Johnson <james@jamesljohnsondallasattorney.com>
Sent: Wednesday, October 31, 2018 1:37 PM
To: Ryan K. McComber <ryan.mccomber@figdav.com>
Cc: Cameron E. Jean <Cameron.Jean@figdav.com>
Subject: FW: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

Ryan:

When will you be advising me of Standard’s position on the discovery requests listed in my October
18 email, plus RFP # 108 from my October 21 email?

According to your October 19 email, you were back in the office yesterday.

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************************
*******************************************************************
                                                             2
                                                                                                                        98
        Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18 Page 99 of 116 PageID 662                              99
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is confidential information
intended only for the use of the individual(s) named above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone at 214/363-1629 or by reply e-
mail. Thank you.

From: James L. Johnson [mailto:james@jamesljohnsondallasattorney.com]
Sent: Thursday, October 25, 2018 4:51 PM
To: 'Ryan K. McComber'
Cc: 'Cameron E. Jean'
Subject: RE: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

Ryan:

When we discussed RFP No. 107 (the privilege log issue) and RFP Nos. 109-111, it sounded to me
as though you would handle those RFPs yourself, before you talked to Standard. Thank you for the
clarification.

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************************
*******************************************************************
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is confidential information
intended only for the use of the individual(s) named above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone at 214/363-1629 or by reply e-
mail. Thank you.

From: Ryan K. McComber [mailto:ryan.mccomber@figdav.com]
Sent: Thursday, October 25, 2018 4:38 PM
To: James L. Johnson
Cc: Cameron E. Jean; Ryan K. McComber
Subject: Re: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard



James,



Thanks for your emails. I recall saying that I would need to speak with my client about getting you these
documents without the protective order, and that I would get back to you as soon as I could (in light of the fact
that I am out of the office and you already admitted that you have these specific documents in your possession
already). I hope to get back to you sometime early next week. Thank you in advance for your professional
courtesy as I work to resolve your concerns.

                                                          3
                                                                                                                99
      Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 100 of 116 PageID 663           100

Thanks again, Ryan




Sent from my iPhone

On Oct 25, 2018, at 5:27 PM, James L. Johnson <james@jamesljohnsondallasattorney.com> wrote:

      Ryan:

      I’m asking again: When Standard will be providing the documents responsive to RFP
      Nos. 109-111, which on October 22, 2018 you also promised to provide?

      I have neither received the documents nor any response to yesterday’s email.

      James L. Johnson
      The Johnson Law Firm
      10935 Estate Lane, Suite 268
      Dallas, TX 75238
      214/363-1629
      214/363-9173 fax

      ******************************************************************************
      ******************************************************************************
      *
      CONFIDENTIALITY NOTICE: The information contained in this e-mail message is
      confidential information intended only for the use of the individual(s) named above. If the
      reader of this message is not the intended recipient, or the employee or agent responsible to
      deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or
      copying of this communication is strictly prohibited. If you have received this communication in
      error, please immediately notify us by telephone at 214/363-1629 or by reply e-mail. Thank you.

      From: James L. Johnson [mailto:james@jamesljohnsondallasattorney.com]
      Sent: Wednesday, October 24, 2018 4:06 PM
      To: 'Ryan K. McComber'
      Cc: 'Cameron E. Jean'
      Subject: FW: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

      Ryan:

      On Monday, October 22, 2018, you also promised that you would provide the
      documents responsive to RFP Nos. 109-111.

      I have not yet received them.

      When will you, or anyone else on Standard’s behalf, be sending them to me?

      Seriously, how complicated can it be to send 51 pages?
                                                        4
                                                                                                              100
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                  Page 101 of 116 PageID 664           101
James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************
******************************************************************************
*
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is
confidential information intended only for the use of the individual(s) named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to
deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or
copying of this communication is strictly prohibited. If you have received this communication in
error, please immediately notify us by telephone at 214/363-1629 or by reply e-mail. Thank you.

From: James L. Johnson [mailto:james@jamesljohnsondallasattorney.com]
Sent: Tuesday, October 23, 2018 4:55 PM
To: 'Ryan K. McComber'
Cc: 'Cameron E. Jean'
Subject: RE: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

Ryan:

Thanks for the privilege log, which I received today.

I have not yet received, however, the documents responsive to RFP Nos. 109-111,
which you also promised, yesterday, that you would provide.

By the way, as to RFP Nos. 7-8, 10-11, 13-14, 16-17, I am providing citations to two
cases that Standard should consider.

The court ordered an insurer to produce contracts with its medical and vocational
consultants in George-Botros v. Sun Life Assurance Co., 2017 W.L. 3730585, at *2
(N.D. Tex. Mar. 23, 2017)(under Texas law). The RFPs in question sought:

        4. Each contract, or other instrument, governing the role played in George-
        Botros’s claim by Anita Bolster, R.N.

        5. Each contract, or other instrument, governing the role played in George-
        Botros’s claim by the “Vocational Rehabilitation Consultant” referenced in Sun
        Life’s denial letter dated May 1, 2015.

        6. Each contract, or other instrument, governing the role played in George-
        Botros’s claim by David Hoenig, M.D.

        7. Each contract, or other instrument, governing the role played in George-
        Botros’s claim by Network Medical Review.

                                                  5
                                                                                                        101
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18 Page 102 of 116 PageID 665                            102
       8. If not already produced in response to the foregoing, each contract, or other
instrument, governing the role played in George-Botros’s claim by any medical or
vocational consultant.

Id. Bill Davidoff is familiar with that case.

The court ordered discovery of an insurer’s arrangements for “compensation for the
claims and appeals specialists who handled Plaintiff’s claim,” such as “bonuses, pay
increases or gain sharing” in Curtis v. Metropolitan Life Ins. Co., 2016 W.L. 687164, at
*5 (N.D. Tex. Feb. 19, 2016)(under ERISA).

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************
******************************************************************************
*
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is
confidential information intended only for the use of the individual(s) named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to
deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or
copying of this communication is strictly prohibited. If you have received this communication in
error, please immediately notify us by telephone at 214/363-1629 or by reply e-mail. Thank you.

From: Ryan K. McComber [mailto:ryan.mccomber@figdav.com]
Sent: Monday, October 22, 2018 10:19 AM
To: James L. Johnson
Cc: Cameron E. Jean; Ryan K. McComber
Subject: RE: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

I will call you at 3:00 and we can discuss.

Thanks, Ryan

From: James L. Johnson <james@jamesljohnsondallasattorney.com>
Sent: Sunday, October 21, 2018 5:11 PM
To: Ryan K. McComber <ryan.mccomber@figdav.com>
Cc: Cameron E. Jean <Cameron.Jean@figdav.com>
Subject: RE: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

Ryan:

Upon reviewing your email, I noticed an error in mine. The discussion regarding RFP
Nos. 1-3, 9, 12, 15, 18, 45-46, 103-105 should also include No. 108.

I expect to be available at 3 p.m. on Monday. Please confirm if that is OK with you.

                                                   6
                                                                                                        102
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18 Page 103 of 116 PageID 666                               103
To have a meaningful conference, I ask that you begin by expressing Standard’s
position on the matters set forth in my email (plus RFP No. 108 above).

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************
******************************************************************************
*
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is
confidential information intended only for the use of the individual(s) named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to
deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or
copying of this communication is strictly prohibited. If you have received this communication in
error, please immediately notify us by telephone at 214/363-1629 or by reply e-mail. Thank you.

From: Ryan K. McComber [mailto:ryan.mccomber@figdav.com]
Sent: Friday, October 19, 2018 4:34 PM
To: James L. Johnson
Cc: Cameron E. Jean; Ryan K. McComber
Subject: RE: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

James,

Thank you for your e‐mail. I look forwarding to discussing the issues you raised below.

While I respectfully disagree with your characterization of Standard’s responses to your discovery,
please let me know some times that work for your schedule that we can have a meaningful conference
on same. My schedule is open Monday afternoon, as well as Tuesday and Wednesday of next week.

Please also be advised that I will be out of the country from October 26‐29, so if we are unable to
connect on those days, we will have to try to schedule something for October 30. I appreciate your
professional courtesy of not setting any hearings or conferences during the time period that I am out of
town.

Thanks again and have a great weekend.

Ryan



            Ryan K. McComber               ph: 214-939-2000    Figari + Davenport, LLP
            ryan.mccomber@figdav.com       dd: 214-939-2014    901 Main Street, Suite 3400
            figdav.com                      fx: 214-939-2090   Dallas, Texas 75202



From: James L. Johnson <james@jamesljohnsondallasattorney.com>
Sent: Thursday, October 18, 2018 5:57 PM
To: Ryan K. McComber <ryan.mccomber@figdav.com>
                                                    7
                                                                                                           103
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                   Page 104 of 116 PageID 667     104
Cc: Cameron E. Jean <Cameron.Jean@figdav.com>
Subject: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

Ryan:

Standard’s responses to Chavez’s discovery requests are deficient in a number of
respects. I have identified them below in hopes of avoiding a motion to compel using
Judge Godbey’s expedited discovery hearing docket. Please promptly advise of
Standard’s position.

Interrogatories.

Nos. 1-3: Standard has limited its answers to claims under the “Policy,” when the
inquiries were broader, to claims under the “Policy Form,” as defined within the
interrogatories:

         8.     As used herein, “Policy Form” shall mean all group policies issued by
Standard in Texas (including, but not limited to the Policy) using a definition of “Other
Limited Conditions” that, as in the Policy, includes “arthritis” and “sprains or strains of
joints or muscles.” (See Complaint at ¶¶ 101-102, admitted in Answer at ¶¶ 101-102.)

As footnote 1 advised: “Evidence of how [Standard] has interpreted the governing LTD
plan and/or identical . . . provisions in other plans is relevant, or reasonably likely to
lead to other relevant information, so is discoverable.” See Thomason v. Metropolitan
Life Ins. Co., 2015 WL 1914557, at **5-6 (N.D. Tex. Apr. 27, 2015)(compelling answer
to similar interrogatories).” (Emphasis added.) Standard cannot limit its answers,
therefore, to just the policy issued to Nix Door & Hardware Inc.

No. 6: Standard’s answer is part gibberish, and entirely conclusory. Basic arithmetic
and a calendar shows that from June 13 to August 2 is 50 days, not the “thirty (3) days”
in Standard’s answer. Standard utterly failed to provide the requested factual basis for
denying it had a “fair opportunity” to consider the June 13 submission, and for denying
that Chavez satisfied the quoted criteria from Vega. Standard’s allegation that it “did not
have the time or the ability to consider” the submission is just a naked conclusion.

No. 7: Standard’s answer promises to produce a privilege log, but no log has been
provided.

Requests for Production.

Nos. 1-3, 9, 12, 15, 18, 45-46, 103-105: Standard asserted no objections, yet failed to
produce any responsive documents. Instead, Standard agreed to produce them only
“subject to the entry of a protective order.” Obviously, a protective order is available
only after Standard has met its obligations under Rule 34(b)(2)(B) to “state with
specificity the grounds for objecting to the request.”

Nos. 7-8, 10-11, 13-14, 16-17: Standard’s objections are baseless. These requests are
quite limited and specific, and seek relevant information. While Standard’s admission
that Chavez’s claim is governed by the de novo standard eliminates the conflict of
interest issue, it does not eliminate the other procedural issues identified in footnote 4:

                                                   8
                                                                                                   104
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18 Page 105 of 116 PageID 668               105
The claimant in an ERISA case “may obtain discovery regarding any nonprivileged
matter that is relevant to any party’s claim or defense.” See Crosby v. Louisiana Health
Serv. & Indem. Co., 647 F.3d 258, 262 (5th Cir. 2011)(quoting Fed. R. Civ. P. 26(b)(1)).

Discovery of “whether the administrator complied with ERISA’s procedural regulations”
is “relevant and thus permissible” in an ERISA action. Crosby, 647 F.3d at 263. The
court explained that it could “envision situations where evidence resolving these
disputes may not be contained in the administrative record.” Id.

“Every employee benefit plan shall establish and maintain reasonable claim
procedures.” 29 C.F.R. § 2560.503-1(b). Claim procedures must not be “administered
in a way” that “unduly inhibits or hampers the initiation or processing of a claim.” 29
C.F.R. § 2560.503-1(b)(3); see Koehler v. Aetna Health, Inc., 683 F.3d 182, 191 (5th
Cir. 2012)(unreasonable claim procedures can serve as evidence of bad faith).

Facts demonstrating “procedural unreasonableness” may be significant on the question
of whether ERISA benefits have been improperly denied. Metropolitan Life Ins. Co. v.
Glenn, 554 U.S. 105, 118 (2008). Also considered are circumstances “where an
insurance company administrator has a history of biased claims administration.” Id. at
117.

Nos. 19-44, 47, 49-73, 75, 77-78, 80, 82, 84, 86, 88-92, 94, 97-102, 106: Standard
asserted a number of objections, but agreed to produce responsive documents “subject
to the entry of a protective order.” Because Standard has filed its motion (on the same
day as its discovery responses were delivered), I will address these requests in the
response I will file to Standaord’s motion.

No. 107: Standard’s response promises to produce a privilege log, but no log has been
provided.

Nos. 109-111: Standard asserted no objections, and stated that it “agrees to produce
the responsive document” in each case, yet failed to produce any responsive
documents. No. 108 is the administrative record. Given the allegations in this case of
Standard’s sandbagging, willful blindness and gamesmanship (Complaint at ¶¶ 229-
247), I would have expected Standard to enter this litigation on its best behavior.
Insurers in LTD cases customarily produce the administrative record with their initial
disclosures (in the last many years on a CD-ROM disk) as a show of good faith.
Standard did not, and now has refused to produce it despite a promise to do so. That is
really quite shocking.

I look forward to hearing from you, promptly.

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************
******************************************************************************
                                            9
                                                                                           105
Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18 Page 106 of 116 PageID 669                            106
*
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is
confidential information intended only for the use of the individual(s) named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to
deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or
copying of this communication is strictly prohibited. If you have received this communication in
error, please immediately notify us by telephone at 214/363-1629 or by reply e-mail. Thank you.




                                                 10
                                                                                                        106
        Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                Page 107 of 116 PageID 670             107
James L. Johnson
From:                  James L. Johnson [james@jamesljohnsondallasattorney.com]
Sent:                  Thursday, November 29, 2018 6:16 PM
To:                    'Ryan K. McComber'
Cc:                    'Cameron E. Jean'
Subject:               Chavez v. Standard; agreed order granting Standard's motion for protective order; certificate
                       of conference, motion to compel discovery from Standard
Attachments:           order.grant.D.mot.prot.order.pdf


Ryan:

Thank you for producing the documents on the CD that Standard has labeled “APP 0001 - 1107” (but
which is missing pages labeled “APP 0060 - 0226”). Because the court has not yet ruled on
Standard’s motion for protective order, I cannot determine what documents Standard has produced
on the second CD labeled “APP 0060 - 0226.”

Of the RFPs listed in the proposed order I submitted to the court on October 22, the first CD appears
to resolve all but RFP Nos. 104-105 and 108. Because those are rather general requests, I am
willing to take the chance that any further responsive documents are either on the second CD or are
covered by some other more specific RFP. I suggest an agreed order (attached) be submitted to the
court to allow the protective order to now be entered. Please advise whether Standard is agreeable.

Before reviewing the second CD, I will address a related issue. Standard’s amended responses to
RFP Nos. 47, 49-73, 75, 77-78, 80, 82, 84, 86, 88-92, 94, 97-102, 104-106, 108 all used the limiting
phrase: “Standard agrees to produce responsive documents relevant to how Standard interpreted the
Policy and the specific terms applicable to the closing of Plaintiffs claim, subject to the entry of a
protective order.” These requests did not, however, seek documents concerning any such
interpretation. (Standard used that phrase for RFP Nos. 19-44, where it seems to fit, as those RFPs
requested internal rules, guidelines, protocols or other similar criteria concerning interpretations of
certain policy provisions.) It is possible that Standard has produced documents responsive to these
requests on the second CD, despite the use of the inapplicable limiting phrase. If Standard applied
the limiting phrase to these requests, however, then the requested documents will not be on the
second CD.

I have accordingly modified the list of RFPs to be made the subject of a motion to compel, as
referenced in my October 18 email, to the following:

Requests for Production.

Nos. 7-8, 10-11, 13-14, 16-17: Standard’s objections are baseless. These requests are quite limited
and specific, and seek relevant information.

Standard’s use of the label “employment contract” in its amended responses to RFP Nos. 7 and 10
does not cure the problem, as that is merely one way that such a contract could be labeled. If an
“independent contractor contract” was in effect instead, or any of a number of other labels, Standard’s
use of a different label would avoid production of the applicable contracts.

Standard’s use of “specific to Plaintiff’s claim” in its amended responses to RFP Nos. 8 and 11 does
not cure the problem, as Standard failed to state whether it had any responsive documents.

                                                       1
                                                                                                                107
       Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18 Page 108 of 116 PageID 671 108
Nos. 47, 49-73, 75, 77-78, 80, 82, 84, 86, 88-92, 94, 97-102, 106: As discussed above, I am including
these requests as possible subjects of a motion to compel because of Standard’s use of the
inapplicable limiting phrase: “Standard agrees to produce responsive documents relevant to how
Standard interpreted the Policy and the specific terms applicable to the closing of Plaintiffs claim,
subject to the entry of a protective order.” An appropriate response would simply be: “Standard
agrees to produce responsive documents subject to the entry of a protective order.”

I look forward to hearing from you promptly.

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************************
*******************************************************************
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is confidential information
intended only for the use of the individual(s) named above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone at 214/363-1629 or by reply e-
mail. Thank you.




                                                       2
                                                                                                           108
       Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                   Page 109 of 116 PageID 672            109
James L. Johnson
From:                      James L. Johnson [james@jamesljohnsondallasattorney.com]
Sent:                      Thursday, December 06, 2018 3:10 PM
To:                        'Ryan K. McComber'; 'Cameron E. Jean'
Subject:                   FW: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard
                           [IWOV-DMS.FID1107093]


Ryan and Cameron:

Unfortunately, I have again heard nothing from Standard since December 4, despite my email reply
on that date, and my email yesterday, forwarded below.

I must insist that Standard engage in discussing the issues. There has already been too much “willful
blindness” and “sandbagging” in this case.

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************************
*******************************************************************
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is confidential information
intended only for the use of the individual(s) named above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone at 214/363-1629 or by reply e-
mail. Thank you.

From: James L. Johnson [mailto:james@jamesljohnsondallasattorney.com]
Sent: Wednesday, December 05, 2018 3:32 PM
To: 'Ryan K. McComber'; 'Cameron E. Jean'
Subject: FW: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard [IWOV-
DMS.FID1107093]

Ryan and Cameron:

Another day has passed with no substantive response from Standard as to my November 29 email.
For example, Standard has failed to state whether it will agree to produce, subject to the entry of a
protective order, the documents responsive to RFP Nos. 47, 49-73, 75, 77-78, 80, 82, 84, 86, 88-92,
94, 97-102, 106. Standard does not need any further information from me to answer that question.

Furthermore, I have received no response from Standard to my email yesterday, in which I responded
to all its questions as to RFP Nos. 7-8, 10-11, 13-14, 16-17.

Standard is thus inching closer to forcing a motion to compel..


                                                          1
                                                                                                                 109
      Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                    Page 110 of 116 PageID 673         110
James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************************
*******************************************************************
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is confidential information
intended only for the use of the individual(s) named above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone at 214/363-1629 or by reply e-
mail. Thank you.

From: James L. Johnson [mailto:james@jamesljohnsondallasattorney.com]
Sent: Tuesday, December 04, 2018 5:47 PM
To: 'Cameron E. Jean'; 'Ryan K. McComber'
Subject: RE: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard [IWOV-
DMS.FID1107093]

Cameron:

I am troubled by Standard’s difficulty on the “first category.” The citations in footnote 4 on page 5 of
the RFP dates all the way back to the date of service on September 12, 2018. In light of the pleaded
issues of “willful blindness” and “sandbagging” in this case, for Standard to raise this point after
almost 12 weeks raises a few red flags.

Regardless, Standard’s stipulation that this case is governed by the de novo standard, rather than the
abuse-of-discretion standard, only increases the scope of discovery. As Standard should know from
its citation to Crosby on page 6 of the Joint Status Report, the Fifth Circuit stated that “district courts
must monitor discovery closely” because, for “federal courts to engage in ‘full review of the
motivations behind every plan administrator’s discretionary decisions’“ could cause undue expense.
647 F.3d at 264 (emphasis added). As noted in RFP footnote 4, the requested discovery is
appropriate even under the more restrictive abuse-of-discretion standard. Standard cannot
reasonably argue for narrower discovery under the de novo standard. Moreover, the Fifth Circuit
specifically noted that “whether Blue Cross complied with ERISA’s procedural requirements” is a
different question than “whether Blue Cross abused its discretion.” Id. As also noted in RFP footnote
4: “Every employee benefit plan shall establish and maintain reasonable claim procedures.” 29
C.F.R. § 2560.503-1(b) (emphasis added). “Every” plan, obviously, includes both those governed by
the de novo standard, and those governed by the abuse-of-discretion standard.

Fun Fact No. 1: The de novo standard applies because of Standard’s endorsement to the policy,
which removed the “Allocation of Authority provision” in its entirety, presumably because it is
prohibited by section 1701.062 of the Texas Insurance Code. See APP 0031. So Standard knew, or
should have known, that the de novo standard applies to this case. Nevertheless, Standard argued
on page 2 of the Joint Status Report: “Standard contends that, among other things, its decision on
Chavez’s claim was not an abuse of discretion.” Willful blindness?



                                                          2
                                                                                                              110
       Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18 Page 111 of 116 PageID 674 111
Fun Fact No. 2: Standard’s endorsement was withheld from the documents that Standard mailed to
me on April 10, 2018, despite the letter’s statement: “enclosed please find a copy of the group
disability policy and all amendments and endorsements thereto.” Sandbagging? RFP footnote 4 was
not styled to address the de novo standard because Standard withheld the endorsement from the
enclosures with the letter dated April 10, 2018.

Finally, you state “We have additional concerns.” Whatever those concerns are, please put them in
an email and send them to me.

I suggest that you forward this email to Standard.

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************************
*******************************************************************
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is confidential information
intended only for the use of the individual(s) named above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone at 214/363-1629 or by reply e-
mail. Thank you.

From: Cameron E. Jean [mailto:Cameron.Jean@figdav.com]
Sent: Tuesday, December 04, 2018 4:17 PM
To: James L. Johnson; Ryan K. McComber
Subject: RE: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard [IWOV-
DMS.FID1107093]

James,

I apologize for not emailing you yesterday, but I am still unable to tell you Standard’s position. We have been unable to
connect with our client on these issues, given the travel I mentioned in my previous email. In the meantime, we’re still
having trouble understanding your argument as to the first category. The cases you cite discuss bad faith through the
lens of analyzing discretionary decisions. Why does that apply in a de novo review, as we have here?

We have additional concerns we would like to address with you in a substantive telephone conference. Would you
please send us your availability to substantively confer via telephone conference sometime after December 12? Thanks,
James.



              Cameron E. Jean                 ph: 214-939-2000     Figari + Davenport, LLP
              Cameron.Jean@figdav.com         dd: 214-939-2033     901 Main Street, Suite 3400
              figdav.com                       fx: 214-939-2090    Dallas,TX 75202


From: James L. Johnson <james@jamesljohnsondallasattorney.com>
Sent: Tuesday, December 4, 2018 3:06 PM
                                                            3
                                                                                                                     111
       Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                   Page 112 of 116 PageID 675      112
To: Ryan K. McComber <ryan.mccomber@figdav.com>; Cameron E. Jean <Cameron.Jean@figdav.com>
Subject: FW: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

Counsel:

I am still awaiting Standard’s response.

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************************
*******************************************************************
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is confidential information
intended only for the use of the individual(s) named above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone at 214/363-1629 or by reply e-
mail. Thank you.

From: James L. Johnson [mailto:james@jamesljohnsondallasattorney.com]
Sent: Monday, December 03, 2018 4:09 PM
To: 'Ryan K. McComber'; 'Cameron E. Jean'
Subject: FW: Chavez v. Standard; certificate of conference, motion to compel discovery from Standard

Ryan and Cameron:

I am sending this email as a reminder that I await substantive responses to my November 30 email,
which I am forwarding below. In that email, I responded to all of the issues raised by Standard with
respect to November 29 email, as to RFP Nos. 7-8, 10-11, 13-14, 16-17 and RFP Nos. 47, 49-73, 75,
77-78, 80, 82, 84, 86, 88-92, 94, 97-102, 106.

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************************
*******************************************************************
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is confidential information
intended only for the use of the individual(s) named above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone at 214/363-1629 or by reply e-
mail. Thank you.

                                                          4
                                                                                                           112
       Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                   Page 113 of 116 PageID 676      113
From: James L. Johnson [mailto:james@jamesljohnsondallasattorney.com]
Sent: Friday, November 30, 2018 4:20 PM
To: 'Cameron E. Jean'; 'Ryan K. McComber'
Subject: RE: Chavez v. Standard; agreed order granting Standard's motion for protective order [IWOV-
DMS.FID1107093]; certificate of conference, motion to compel discovery from Standard

Cameron:

I have submitted the agreed order to the court by email.

The points you raise about the RFPs are addressed below.

1.     You ask: “how are these contracts anything other than “conflict of interest” discovery?” That matter was
addressed in my October 18 email, which I have cut and pasted below:

Nos. 7-8, 10-11, 13-14, 16-17: Standard’s objections are baseless. These requests are quite limited
and specific, and seek relevant information. While Standard’s admission that Chavez’s claim is
governed by the de novo standard eliminates the conflict of interest issue, it does not eliminate the
other procedural issues identified in footnote 4:

The claimant in an ERISA case “may obtain discovery regarding any nonprivileged matter that is
relevant to any party’s claim or defense.” See Crosby v. Louisiana Health Serv. & Indem. Co., 647
F.3d 258, 262 (5th Cir. 2011)(quoting Fed. R. Civ. P. 26(b)(1)).

Discovery of “whether the administrator complied with ERISA’s procedural regulations” is “relevant
and thus permissible” in an ERISA action. Crosby, 647 F.3d at 263. The court explained that it could
“envision situations where evidence resolving these disputes may not be contained in the
administrative record.” Id.

“Every employee benefit plan shall establish and maintain reasonable claim procedures.” 29 C.F.R. §
2560.503-1(b). Claim procedures must not be “administered in a way” that “unduly inhibits or
hampers the initiation or processing of a claim.” 29 C.F.R. § 2560.503-1(b)(3); see Koehler v. Aetna
Health, Inc., 683 F.3d 182, 191 (5th Cir. 2012)(unreasonable claim procedures can serve as evidence
of bad faith).

Facts demonstrating “procedural unreasonableness” may be significant on the question of whether
ERISA benefits have been improperly denied. Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105, 118
(2008). Also considered are circumstances “where an insurance company administrator has a history
of biased claims administration.” Id. at 117.

2.     You state that “Standard has no employment agreements with its analysts. “ That matter was
addressed in my November 29 email, which I have cut and pasted below:

Standard’s use of the label “employment contract” in its amended responses to RFP Nos. 7 and 10
does not cure the problem, as that is merely one way that such a contract could be labeled. If an
“independent contractor contract” was in effect instead, or any of a number of other labels, Standard’s
use of a different label would avoid production of the applicable contracts.

Standard’s use of “specific to Plaintiff’s claim” in its amended responses to RFP Nos. 8 and 11 does
not cure the problem, as Standard failed to state whether it had any responsive documents.

                                                          5
                                                                                                           113
       Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18 Page 114 of 116 PageID 677 114
3.      You state “any discussion would only be ripe after the Court enters its Protective Order and you’ve had a
chance to review the production.” Actually, it would have been a simple matter for Standard to state
whether it intended to respond to RFP Nos. 47, 49-73, 75, 77-78, 80, 82, 84, 86, 88-92, 94, 97-102,
106 by stating “Standard agrees to produce responsive documents subject to the entry of a protective
order,” and to state that the responsive documents are included in the second CD labeled “APP 0060
- 0226.” Failure to directly address that issue seems to confirm that Standard’s use of the
inapplicable limiting phrase, “Standard agrees to produce responsive documents relevant to how
Standard interpreted the Policy and the specific terms applicable to the closing of Plaintiffs claim,”
was intentional, such that responsive documents have been withheld. No review by me of labeled
“APP 0060 – 0226” will be able to determine whether Standard has withheld responsive documents.
That issue is ripe now.

4.     You state: “we are unsure what you meant with respect to Standard’s first CD.” That matter was also
addressed in my November 29 email, which I have cut and pasted below:

Thank you for producing the documents on the CD that Standard has labeled “APP 0001 - 1107” (but
which is missing pages labeled “APP 0060 - 0226”). Because the court has not yet ruled on
Standard’s motion for protective order, I cannot determine what documents Standard has produced
on the second CD labeled “APP 0060 - 0226.”

Of the RFPs listed in the proposed order I submitted to the court on October 22, the first CD appears
to resolve all but RFP Nos. 104-105 and 108.

(Emphasis added.) In other words, The “first CD” is labeled “APP 0001 - 1107” (but is missing pages
labeled “APP 0060 - 0226”), and the “second CD” is labeled “APP 0060 - 0226.” Standard has only
produced those two CDs to me.

5.       Finally, you state “we have some questions that we think would be better, and most efficiently, addressed
on a substantive telephone conference sometime after December 12, 2018.” I disagree. I held a lengthy
conference with Ryan on October 22. Ryan could not give me Standard’s position on a single issue
we discussed; he only indicated he would discuss those issues with Standard. The issues outlined
above are not complicated. Standard already has “APP 0060 – 0226,” and should not need until
December 12 to tell me, in writing, whether it contains all documents responsive to RFP Nos. 47, 49-
73, 75, 77-78, 80, 82, 84, 86, 88-92, 94, 97-102, 106. I have expressed my views in detail. I have
expressed then in writing so that you or Ryan can easily forward them to Standard. What remains is
for Standard, by whatever combination of communications among its various representatives, to
decide its views and to communicate them to me.

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************************
*******************************************************************
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is confidential information
intended only for the use of the individual(s) named above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
                                                         6
                                                                                                               114
       Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18 Page 115 of 116 PageID 678 115
received this communication in error, please immediately notify us by telephone at 214/363-1629 or by reply e-
mail. Thank you.

From: Cameron E. Jean [mailto:Cameron.Jean@figdav.com]
Sent: Friday, November 30, 2018 3:24 PM
To: James L. Johnson; Ryan K. McComber
Subject: RE: Chavez v. Standard; agreed order granting Standard's motion for protective order [IWOV-
DMS.FID1107093]

James,

Thanks for your email, and I hope you had a great Thanksgiving.

We do not oppose the entry of the proposed order submitted with our Motion [Dkt. 23‐1]. Thank you for getting an
Agreed Order together—you may file it with our electronic signature, if you wish.

In regards to your concerns about the RFPs, we have some questions that we think would be better, and most
efficiently, addressed on a substantive telephone conference sometime after December 12, 2018. For example, relating
to your first category: how are these contracts anything other than “conflict of interest” discovery? Also, we are unclear
what you think Standard is withholding in response to such documents, as we indicated that Standard has no
employment agreements with its analysts. As to the second category of RFPs, and as you allude to, any discussion
would only be ripe after the Court enters its Protective Order and you’ve had a chance to review the production. Lastly,
we are unsure what you meant with respect to Standard’s first CD—if necessary, let’s talk about that at the conference
as well.

We recognize that a conference after December 12 sounds distant, but both our client and Ryan will be traveling in the
meantime. Accordingly, would you please send us some dates/times after December 12 that work for you? We thank
you in advance for your professional courtesy, and your effort to ensure that the Parties do not needlessly incur the
expense of briefing issues that may be able to be resolved by a substantive conference.



              Cameron E. Jean                 ph: 214-939-2000     Figari + Davenport, LLP
              Cameron.Jean@figdav.com         dd: 214-939-2033     901 Main Street, Suite 3400
              figdav.com                       fx: 214-939-2090    Dallas,TX 75202


From: James L. Johnson <james@jamesljohnsondallasattorney.com>
Sent: Friday, November 30, 2018 11:45 AM
To: Ryan K. McComber <ryan.mccomber@figdav.com>
Cc: Cameron E. Jean <Cameron.Jean@figdav.com>
Subject: Chavez v. Standard; agreed order granting Standard's motion for protective order

Ryan:

I have not heard back from you in response to the email I sent yesterday.

If we do not otherwise reach agreement by 4:30 today, I will submit yesterday’s proposed agreed
order (attached here as well) directly to the court.

I might feel compelled to advise the court that Standard’s first CD was out of order, compared to the
documents sent to me by letter dated April 10, 2018, and that many of them had been altered, and
that over 100 pages had been withheld from the April 10 copy in violation of the ERISA regulations.
                                                            7
                                                                                                                      115
      Case 3:18-cv-02013-N Document 36-1 Filed 12/07/18                Page 116 of 116 PageID 679          116
So I suggest that Standard just take yes for an answer.

James L. Johnson
The Johnson Law Firm
10935 Estate Lane, Suite 268
Dallas, TX 75238
214/363-1629
214/363-9173 fax

******************************************************************************************
*******************************************************************
CONFIDENTIALITY NOTICE: The information contained in this e-mail message is confidential information
intended only for the use of the individual(s) named above. If the reader of this message is not the intended
recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone at 214/363-1629 or by reply e-
mail. Thank you.




                                                       8
                                                                                                           116
